Exhibit 10.5

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED

SECURITY, PLEDGE AND TRUST AGREEMENT

between

NAVISTAR FINANCIAL CORPORATION

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

Trustee

Dated as of May 27, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2   

SECTION 1.01.

 

Definitions

     2   

ARTICLE II THE SECURITY INTEREST

     13   

SECTION 2.01.

 

Grant of Security Interest

     13   

SECTION 2.02.

 

Release of Security Interest in Receivables

     15   

SECTION 2.03.

 

Continuing Liability of Navistar Financial and its Subsidiaries

     15   

SECTION 2.04.

 

Rights of Secured Parties Under Secured Instruments

     16   

SECTION 2.05.

 

Release of Collateral

     16   

SECTION 2.06.

 

Senior Liens

     17   

SECTION 2.07.

 

Additional Secured Obligations

     18   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     19   

SECTION 3.01.

 

Title to Collateral; Validity of Security Interest

     19   

SECTION 3.02.

 

Enforceability of Navistar Financial Receivables

     21   

SECTION 3.03.

 

Location of Collateral

     21   

SECTION 3.04.

 

Jurisdiction of Organization; Chief Executive Office

     21   

SECTION 3.05.

 

Subsidiaries

     21   

ARTICLE IV COVENANTS

     22   

SECTION 4.01.

 

Filings and Further Assurances

     22   

SECTION 4.02.

 

Marketable Securities

     25   

SECTION 4.03.

 

Subsidiary Shares and Subsidiary Notes

     28   

SECTION 4.04.

 

Liens on the Collateral

     30   

SECTION 4.05.

 

Place of Business and Collateral

     30   

SECTION 4.06.

 

Insurance

     31   

SECTION 4.07.

 

Collection Procedures

     31   

 

i



--------------------------------------------------------------------------------

SECTION 4.08.

 

Delivery of Secured Instruments

     36   

SECTION 4.09.

 

Information as to Secured Parties

     36   

SECTION 4.10.

 

Stamp and Other Similar Taxes

     37   

SECTION 4.11.

 

Filing Fees; Excise Taxes

     37   

SECTION 4.12.

 

Collateral Reports

     37   

SECTION 4.13.

 

Government Receivables

     37   

ARTICLE V ACCELERATION OF SECURED OBLIGATIONS; REMEDIES

     38   

SECTION 5.01.

 

Notice of Acceleration

     38   

SECTION 5.02.

 

General Authority of the Trustee over the Collateral

     39   

SECTION 5.03.

 

Remedies; Rights Upon Acceleration of Secured Obligations

     39   

SECTION 5.04.

 

Right to Initiate Judicial Proceedings

     41   

SECTION 5.05.

 

Right to Appoint a Receiver

     41   

SECTION 5.06.

 

Instructions of Required Secured Parties

     42   

SECTION 5.07.

 

Remedies Not Exclusive

     42   

SECTION 5.08.

 

Waiver and Estoppel

     43   

SECTION 5.09.

 

Limitation by Law

     43   

ARTICLE VI COLLATERAL ACCOUNT; DISTRIBUTIONS

     43   

SECTION 6.01.

 

The Collateral Account

     43   

SECTION 6.02.

 

Control of Collateral Account

     44   

SECTION 6.03.

 

Investment of Funds Deposited in Collateral Account

     44   

SECTION 6.04.

 

Application of Moneys

     45   

SECTION 6.05.

 

Application of Moneys Distributable to Indenture Trustees

     47   

SECTION 6.06.

 

Trustee’s Calculations

     47   

SECTION 6.07.

 

Pro Rata Sharing

     48   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII THE TRUSTEE

     48   

SECTION 7.01.

 

Acceptance of Trust

     48   

SECTION 7.02.

 

Exculpatory Provisions

     48   

SECTION 7.03.

 

Delegation of Duties

     49   

SECTION 7.04.

 

Reliance by Trustee

     49   

SECTION 7.05.

 

Limitations on Duties of Trustee

     50   

SECTION 7.06.

 

Moneys to be Held in Trust

     51   

SECTION 7.07.

 

Resignation and Removal of the Trustee

     51   

SECTION 7.08.

 

Status of Successor Trustees

     52   

SECTION 7.09.

 

Merger of the Trustee

     52   

SECTION 7.10.

 

Co-Trustee; Separate Trustees

     52   

SECTION 7.11.

 

Treatment of Payee or Indorsee by Trustee; Representatives of Secured Parties

     53   

SECTION 7.12.

 

Compensation and Expenses

     54   

SECTION 7.13.

 

Indemnification

     54   

ARTICLE VIII RELEASE OF COLLATERAL

     55   

SECTION 8.01.

 

Permitted Releases

     55   

SECTION 8.02.

 

Conditions to Termination of Security Interest and Release of All Collateral

     56   

SECTION 8.03.

 

Procedure for Termination and Release

     56   

ARTICLE IX MISCELLANEOUS

     56   

SECTION 9.01.

 

Notices

     56   

SECTION 9.02.

 

No Waivers

     57   

SECTION 9.03.

 

Amendments, Supplements and Waivers

     57   

SECTION 9.04.

 

Headings

     58   

SECTION 9.05.

 

Severability

     58   

SECTION 9.06.

 

Successors and Assigns

     58   

SECTION 9.07.

 

Currency Conversions

     58   

SECTION 9.08.

 

Governing Law

     58   

SECTION 9.09.

 

Submission to Jurisdiction

     58   

SECTION 9.10.

 

Waiver of Jury Trial

     58   

SECTION 9.11.

 

Counterparts; Integration

     59   

SECTION 9.12.

 

Termination

     59   

 

iii



--------------------------------------------------------------------------------

Schedule A

  -   

Permitted Receivables Sale Agreements

Schedule B

  -   

List of Collection Banks, Lock-boxes, Suspense Accounts and Collection Accounts

Schedule C

  -   

List of Proceeds Account Banks and Proceeds Deposit Accounts

Schedule D

  -   

Proceeds Allocation Account

Schedule E

  -   

Subsidiaries and Capitalization

Schedule F

  -   

Pledged Instruments

Exhibit A

  -   

Perfection Certificate

Exhibit B

  -   

Confirmation

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SECURITY, PLEDGE AND TRUST AGREEMENT (this
“Agreement”) dated as of May 27, 2016, between NAVISTAR FINANCIAL CORPORATION, a
Delaware corporation (with its successors, “Navistar Financial”), and DEUTSCHE
BANK TRUST COMPANY AMERICAS, a corporation duly organized and existing under the
laws of the State of New York, acting individually and as trustee for the
holders of the Secured Obligations.

W I T N E S S E T H:

WHEREAS, Navistar Financial and Navistar Financial, S.A. De C.V., Sociedad
Financiera De Objeto Multiple, Entidad Regulada (together with Navistar
Financial, the “Borrowers”), the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as administrative agent are entering into the Third Amended and Restated
Credit Agreement (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) on the date
hereof;

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to the terms of the Credit Agreement, Navistar Financial
desires to secure, equally and ratably, the payment of (i) the principal of and
interest on the Loans and all other amounts from time to time owing by Navistar
Financial under the Credit Agreement and (ii) all amounts from time to time
owing by Navistar Financial in respect of Financial Services Obligations;

WHEREAS, from time to time after the date hereof Navistar Financial may desire
to secure additional Indebtedness equally and ratably with the Loans and
Financial Services Obligations;

WHEREAS, the Required Secured Parties have consented to Navistar Financial and
the Trustee entering into this Agreement; and

WHEREAS, in connection with, and as a condition to the initial extensions of
credit under the Credit Agreement, Navistar Financial has agreed to enter into
this Agreement;

DECLARATION OF TRUST:

NOW, THEREFORE, in order to secure the payment of the Secured Obligations and in
consideration of the premises and the mutual agreements set forth herein,
Navistar Financial hereby grants the Trust Estate to the Trustee and the Trustee
declares that it holds the Trust Estate as trustee in trust under this
Agreement.

TO HAVE AND TO HOLD the Trust Estate unto the Trustee in trust under this
Agreement and its assigns and their assigns forever.

IN TRUST NEVERTHELESS under and subject to the conditions set forth herein and
for the benefit of the Secured Obligations and the holders thereof, and for the
enforcement of the payment of the Secured Obligations, and as security for the
performance of and compliance with the covenants and conditions of this
Agreement.



--------------------------------------------------------------------------------

PROVIDED, HOWEVER, that if Navistar Financial or its assigns shall satisfy the
conditions set forth in Section 8.02 and 8.03, then this Agreement, and the
estates and rights hereby granted, shall cease, terminate and be void and of no
further force and effect.

IT IS HEREBY FURTHER COVENANTED AND DECLARED that the Trust Estate is to be held
and applied by the Trustee, subject to the further covenants, conditions and
trusts hereinafter set forth.

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Account Debtor” means, with respect to any Receivable, any “account debtor” (as
defined in the UCC) on such Receivable.

“Additional Secured Obligation” means any obligation which Navistar Financial
designates as an Additional Secured Obligation pursuant to Section 2.07 on or
after the date hereof.

“Additional Short-Term Debt” means (i) commercial paper issued by Navistar
Financial and (ii) other Indebtedness for Borrowed Money (as defined in the
Credit Agreement) of Navistar Financial owing to a bank, in each case (x) having
a maturity not greater than 270 days from the date of the issuance or incurrence
thereof and (y) not subject to any provision for extension or renewal or
automatic “roll-over” at the option of either party.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent under the Credit Agreement, or any successor Administrative
Agent appointed in accordance with the respective terms of such agreement.

“Affiliate” has the meaning specified in the Credit Agreement.

“Bankruptcy Code” has the meaning specified in the Credit Agreement.

“Blocked Account” has the meaning specified in the Credit Agreement.

“Books and Records” means all computer programs, tapes, discs, punch cards, data
processing software, transaction files, master files and related property and
rights (except computer and peripheral equipment) of Navistar Financial
pertaining to any of the Collateral, or regularly used by Navistar Financial in
enforcing or identifying any of the Collateral or establishing the amount of any
Navistar Financial Receivable, or identifying the Account Debtor with respect to
any Navistar Financial Receivable, or identifying or establishing the amount of
any Proceeds of any of the Collateral.

“Business Day” has the meaning specified in the Credit Agreement.

“Cayman Affiliate” has the meaning specified in the Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Cayman Loan Agreements” has the meaning specified in the Credit Agreement.

“Chattel Paper” means Navistar Financial Receivables which constitute “chattel
paper” (as defined in the UCC).

“Collateral” has the meaning set forth in Section 2.01.

“Collateral Accounts” has the meaning set forth in Section 6.01.

“Collateral Release Notice” has the meaning set forth in Section 8.03.

“Collection Account” has the meaning set forth in Section 4.07(a).

“Collection Bank” means each of the banks listed in Schedule B hereto, as
amended from time to time in accordance with Section 4.07(d), at which one or
more Lock-boxes and/or Suspense Accounts and/or Collection Accounts are
maintained.

“Commitment” has the meaning specified in the Credit Agreement.

“Concentration Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
agent of the Trustee (or of a co-trustee or separate trustee), or any successor
Concentration Bank appointed pursuant to Section 4.07(h) at which the Proceeds
Allocation Account is maintained. If the Concentration Bank is an agent of a
co-trustee or separate trustee appointed pursuant to Section 7.10, references to
the “Trustee” in connection with the Concentration Bank shall refer to such
co-trustee or separate trustee, as the case may be.

“co-trustee” has the meaning set forth in Section 7.10.

“Credit Agreement” has the meaning set forth in the recitals.

“Dealer” means (i) a Person with whom International or an affiliate of
International has a valid dealer sales/maintenance agreement to sell Navistar
Vehicles (it being understood that any such Person may also have an agreement
with an OEM Supplier to sell OEM Vehicles), (ii) a truck equipment manufacturer
with whom International has a valid agreement to sell International vehicles,
(iii) a Person with whom Navistar Financial has a valid agreement to extend used
truck floor plan terms or (iv) a Person for whom Navistar Financial provides
financing for OEM Vehicles.

“Debt Indentures” means any indenture entered into after the date hereof
pursuant to which Additional Secured Obligations are issued, in each case as
such indenture is amended from time to time.

“Deposit Account” means any “deposit account” (as defined in the UCC) now or
hereafter maintained by Navistar Financial.

“Documents” means all “documents” (as defined in the UCC) or other receipts
covering, evidencing or representing goods, now owned or hereafter acquired by
Navistar Financial.

“Dollars” and “$” mean lawful money of the United States of America.

 

3



--------------------------------------------------------------------------------

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

“Effective Date” has the meaning specified in the Credit Agreement.

“Equipment” means all “equipment” (as defined in the UCC) now or hereafter owned
by Navistar Financial, including, without limitation, all motor vehicles,
trucks, trailers, office equipment and computer hardware; provided that any of
the foregoing which constitute Inventory shall be included in the meaning of the
term “Inventory” and excluded from the meaning of the term “Equipment”.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) all rules
and regulations promulgated thereunder.

“ERISA Affiliate” has the meaning specified in the Credit Agreement.

“Event of Default” has the meaning specified in the Credit Agreement.

“Excluded Foreign Subsidiary” means any Navistar Financial Subsidiary that is
not organized under the laws of any jurisdiction within the United States, in
respect of which the pledge of all of the capital stock of such Subsidiary
would, in good faith judgment of Navistar Financial, result in adverse tax
consequences to Navistar Financial.

“Excluded Swap Obligation” has the meaning specified in the Credit Agreement.

“Financial Assets” means “financial assets” as defined in UCC
Article 8-102(a)(9).

“Financial Services Obligations” means all obligations of Navistar Financial to
any Lender, or any affiliate of any Lender, under any Secured Interest Rate
Agreement.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“General Intangibles” means all “general intangibles” (as defined in the UCC)
now owned or hereafter acquired by Navistar Financial (other than any Navistar
Financial Receivable or Related Receivables Right), including, without
limitation, to the extent the same constitute “general intangibles” (as defined
in the UCC), (i) all rights and privileges of Navistar Financial in, to and
under the Material Agreements, (ii) all patents, patent licenses, trademarks,
trademark licenses, rights in intellectual property, goodwill, trade names,
service marks, trade secrets, copyrights, copyright licenses, permits and
licenses (“Intellectual Property”), (iii) all rights or claims in respect of
refunds for taxes paid and (iv) all rights in respect of any pension plan or
similar arrangement maintained for employees of Navistar Financial or any ERISA
Affiliate.

 

4



--------------------------------------------------------------------------------

“Government Account” has the meaning set forth in Section 4.13(c).

“Government Receivables” has the meaning set forth in Section 4.13(a).

“Governmental Authority” has the meaning specified in the Credit Agreement.

“hereunder”, “hereby”, “herein”, “hereof” and like words refer to this Agreement
as a whole (including any schedules and supplements hereto) and not merely to
the specific section, paragraph or clause in which the respective word appears.

“Indebtedness” has the meaning specified in the Credit Agreement.

“Indenture Obligations” means the securities evidencing Indebtedness of Navistar
Financial outstanding from time to time under the Debt Indentures; provided that
such securities are Additional Secured Obligations.

“Indenture Trustee” means a trustee under any Debt Indenture.

“Instruments” means all “instruments” as defined in UCC Article 9-102(a)(47).

“Insurance Policies” means all rights of Navistar Financial in, to and under
insurance policies of every kind, presently existing or hereafter acquired,
under which any collateral securing any Navistar Financial Receivable is
insured; provided that any such rights which constitute Proceeds shall be
included in the meaning of the term “Proceeds” and excluded from the meaning of
the term “Insurance Policies”.

“Intellectual Property” has the meaning set forth in the definition of “General
Intangibles”.

“Intercompany Debt” means any Indebtedness owing from time to time by a Navistar
Financial Subsidiary to Navistar Financial, whether or not such Indebtedness is
evidenced by a promissory note or other Instrument.

“Intercompany Loan Agreement” means each agreement creating or evidencing
Intercompany Debt, in each case as such agreement may be amended or supplemented
from time to time.

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement or other similar agreement or arrangement designed to
protect Navistar Financial against fluctuations in interest rates.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.

“International” means Navistar Inc. (formerly known as International Truck and
Engine Corporation), a Delaware corporation.

 

5



--------------------------------------------------------------------------------

“Inventory” means all “inventory” (as defined in the UCC), now owned or
hereafter acquired by Navistar Financial, wherever located.

“Investment Property” means all “investment property” (as defined in UCC Article
9-102(a)(49), now owned or hereafter acquired by Navistar Financial, wherever
located.

“KPMG” means KPMG LLP.

“Lenders” means the lenders that are parties to the Credit Agreement, and their
respective successors and assigns; and “Lender” means each of the foregoing.

“Letter of Credit” means “letter of credit” as defined in UCC Article
5-102(a)(10).

“Lien” has the meaning specified in the Credit Agreement.

“Loan Documents” has the meaning specified in the Credit Agreement.

“Loans” means the loans made by the Lenders pursuant to the Credit Agreement.

“Lock-boxes” has the meaning set forth in Section 4.07(a).

“Marketable Securities” has the meaning set forth in Section 6.03, and shall
include Financial Assets credited to a Securities Account.

“Master Intercompany Agreement” has the meaning specified in the Credit
Agreement.

“Material Agreements” means, collectively, (i) the Intercompany Loan Agreements,
(ii) the Master Intercompany Agreement, (iii) the Tax Allocation Agreement,
(iv) the Used Truck Loan Agreement, (v) each Cayman Loan Agreement and (vi) each
Receivables Sale Agreement, and each other agreement entered into by Navistar
Financial in connection with any Receivables Sale Agreement or pursuant thereto,
to which Navistar Financial is or becomes a party, in each case as such
agreement is amended from time to time.

“Navistar Financial Receivables” means all right, title and interest, whether
now owned or existing or hereafter arising or acquired, of Navistar Financial in
Receivables, including, without limitation:

(a) all rights of Navistar Financial to receive payments of money or other
consideration from International under the Master Intercompany Agreement, the
Used Truck Loan Agreement, the Parents’ Side Agreement, the Tax Allocation
Agreement, or otherwise, or from any Person (other than any Navistar Financial
Subsidiary) under secured or unsecured borrowing or other credit arrangements,

(b) all rights of Navistar Financial to receive payment in respect of the
purchase price of any asset (other than any Receivable) sold by it,

(c) all rights of Navistar Financial to receive payments of money or other
consideration from a Purchaser or any trust or other similar entity created in
connection

 

6



--------------------------------------------------------------------------------

with the sale of Receivables by Navistar Financial under any Receivables Sale
Agreement or any other agreement executed in connection with such Receivables
Sale Agreement (including, without limitation, all rights of Navistar Financial
(i) to receive the purchase price of any Sold Receivables, including any portion
thereof which becomes payable at any time following such sale, (ii) to be
reimbursed for advances made or expenses incurred on behalf of any such
Purchaser, trust or similar entity, and for expenses incurred by Navistar
Financial in connection with its servicing of Receivables on behalf of any such
Purchaser, trust or similar entity and (iii) to receive servicing fees in
connection with the collection and administration of Sold Receivables on behalf
of any such Purchaser, trust or similar entity),

(d) all rights of Navistar Financial to receive payments of money or other
consideration from Account Debtors in respect of Retail Receivables and
Wholesale Receivables (excluding any Sold Receivables) and

(e) all rights of Navistar Financial to receive payments of money or other
consideration from (i) any Navistar Financial Subsidiary in respect of any
Intercompany Debt, any amounts payable from time to time to Navistar Financial
under the Tax Allocation Agreement, or otherwise and (ii) the Cayman Affiliate
in respect of any Cayman Loan Agreement;

provided that the term “Navistar Financial Receivables” shall include Navistar
Financial’s right, title and interest in Receivables with respect to which the
United States of America or an agency or department thereof is the obligor only
to the extent provided in Section 4.13; and provided, further, that the term
“Navistar Financial Receivables” shall not include any Sold Receivables.

“Navistar Financial Subsidiary” means each Subsidiary of Navistar Financial.

“Navistar Vehicle” means any medium or heavy-duty truck produced by, or for,
International or an affiliate of International and sold by International to
Dealers.

“NFRRC” means Navistar Financial Retail Receivables Corporation, a Delaware
corporation, and its successors.

“NFSC” means Navistar Financial Securities Corporation, a Delaware corporation,
and its successors.

“Notice of Acceleration” means a written notice delivered to the Trustee:

(i) by the Administrative Agent with respect to the Loans or other indebtedness
outstanding under the Credit Agreement, or

(ii) by the relevant Indenture Trustee with respect to indebtedness constituting
Secured Obligations hereunder and outstanding under a Debt Indenture,

in each case, stating that (a) such indebtedness has not been paid in full at
the stated final maturity thereof and any applicable grace period has expired or
(b) an event of default has occurred under the provisions of the relevant
Secured Instrument, and, as a result thereof, such indebtedness has become due
and payable prior to the stated maturity thereof.

 

7



--------------------------------------------------------------------------------

“OEM Supplier” means any Person who sells OEM Vehicles to a Dealer and who has
entered into an agreement for the benefit of Navistar Financial to repurchase
new vehicle inventory from Navistar Financial upon Navistar Financial’s
foreclosure upon such inventory owned by such Dealer (subject to such customary
conditions and limitations as are acceptable to Navistar Financial).

“OEM Vehicle” means a new medium or heavy-duty truck manufactured by, or for, a
manufacturer other than International.

“Opinion of Counsel” means an opinion in writing signed by legal counsel to
Navistar Financial (other than an employee of Navistar Financial or any
Affiliate of Navistar Financial) reasonably satisfactory to the Trustee.

“Parent” means Navistar International Corporation, a Delaware corporation, and
its successors.

“Parents’ Side Agreement” has the meaning specified in the Credit Agreement.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit A hereto, completed and supplemented with the schedules and attachments
contemplated thereby to the reasonable satisfaction of the Trustee and duly
executed by a Responsible Officer of Navistar Financial.

“Permitted Financial Intermediary” means at any time the Trustee, in its
individual capacity, or any Affiliate of the Trustee, provided that (i) such
Person in the ordinary course of its business maintains securities accounts for
its customers and (ii) such Person is at such time acting in the capacity of a
Securities Intermediary.

“Permitted Liens” means the Liens on the Collateral permitted to be created,
assumed or to exist pursuant to Section 8.03 of the Credit Agreement.

“Permitted Receivables Sale Agreement” means any Receivables Sale Agreement
(i) which is listed in Schedule A hereto or (ii) with respect to which the
Trustee shall have received a certificate of a Responsible Officer (x) stating
that such agreement was entered into after the date hereof and all sales
thereunder are either expressly permitted or are not prohibited by any Secured
Instrument and (y) setting forth the name and address of each Purchaser under
such agreement, as such agreement may be amended from time to time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledged Instruments” means all Instruments or Letters of Credit, whether or not
evidencing, representing, arising from or existing in respect of, relating to,
securing or otherwise supporting the payment of, any of the Navistar Financial
Receivables, including (but not limited to) the Subsidiary Notes and any other
promissory notes, drafts, bills of exchange and trade acceptances, in each case
now owned by Navistar Financial or hereafter acquired by Navistar Financial or
arising, other than any of the foregoing which (i) constitute or are part of a
group of writings that constitute Chattel Paper or (ii) are Marketable
Securities or Subsidiary Shares.

“Pledged Securities” means the Pledged Instruments and the Subsidiary Shares.

 

8



--------------------------------------------------------------------------------

“Proceeds” means all “proceeds” (as defined in the UCC) of any of the Collateral
described in clauses (i) through (xiv) of Section 2.01.

“Proceeds Account Bank” means any of the banks listed in Schedule C hereto, as
amended from time to time in accordance with Section 4.07(e), at which a
Proceeds Deposit Account is maintained.

“Proceeds Allocation Account” has the meaning set forth in Section 4.07(a).

“Proceeds Deposit Account” has the meaning set forth in Section 4.07(a).

“Purchase Money Lien” means Liens on fixed or capital assets acquired,
constructed or improved by Navistar Financial or any of its Subsidiaries;
provided that (i) such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (ii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iii) such security interests shall not apply to any other
property or assets of Navistar Financial or such Subsidiary.

“Purchaser” means, as applicable, NFSC, NFRRC or any other purchaser of
Receivables from Navistar Financial under any Receivables Sale Agreement.

“Qualified Securitization Transaction” has the meaning specified in the Credit
Agreement.

“Receivable” means, as the context may require, either (a) all assets of the
type classified under the heading “Finance Receivables” on the statement of
consolidated financial condition of Navistar Financial and its consolidated
Subsidiaries as of October 31, 2015. and the related statements of consolidated
income and retained earnings and consolidated cash flow for the fiscal year then
ended, together with the notes thereto, included in the 2015 Annual Report and
reported on by KPMG or (b) the aggregate Unpaid Balances thereof or
(c) equipment on operating leases.

“Receivables Sale Agreement” means any agreement providing for the sale by
Navistar Financial of any Receivables or interests in Receivables.

“Related Receivables Rights” means the rights with respect to Navistar Financial
Receivables which are described in Section 2.01(i) to the extent such rights are
“accounts”, “contract rights” or “general intangibles” (as such terms are
defined in the UCC) and are not excluded from the coverage of the UCC by reason
of Section 9-109 thereof.

“Releasing Secured Parties” means all the Lenders.

“Required Lenders” has the meaning specified in the Credit Agreement.

“Required Secured Parties” means the Required Lenders under the Credit
Agreement; provided that, if at any time all principal of and interest on the
Loans and all other amounts due under the Credit Agreement shall have been paid
in full and the Commitments thereunder shall have terminated in their entirety,
“Required Secured Parties” shall mean Indenture Trustees under Debt Indentures
under which more than 50% of then aggregate outstanding principal amount of the
Indenture Obligations were issued.

 

9



--------------------------------------------------------------------------------

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, vice
president and treasurer, vice president and controller, and general counsel of
Navistar Financial, but in any event, with respect to financial matters, the
vice president and treasurer or the vice president and controller of Navistar
Financial.

“Retail Receivables” means all Receivables of the types classified in the
statement of consolidated financial condition of Navistar Financial and its
consolidated Subsidiaries as of October 31, 2015 and the related statements of
consolidated income and retained earnings and consolidated cash flow for the
fiscal year then ended, together with the notes thereto, included in the 2015
Annual Report and reported on by KPMG (a) under the heading “Retail notes and
lease financing” or (b) under the heading “Accounts”, except Wholesale
Receivables; provided, that the term “Retail Receivables” shall not include any
Sold Receivables.

“Retained Collections” means all amounts (except Sold Collections) which from
time to time are received by Navistar Financial, a Collection Bank, the
Concentration Bank, a Proceeds Account Bank or the Trustee as Proceeds of
Navistar Financial Receivables which are Wholesale Receivables or Retail
Receivables, including, without limitation, to the extent constituting Proceeds,
(i) all payments of purchase prices, principal, finance charges, interest, late
payment charges and other charges, (ii) all collection fees, extension fees and
other fees, (iii) all insurance proceeds, payments by guarantors and other
amounts to be applied to the payment of the foregoing, (iv) all net proceeds of
the sale or other disposition of repossessed equipment, vehicle repair and
replacement parts inventory or other collateral and (v) all proceeds of any
repurchase or purchase of any Navistar Financial Receivables by the original
seller or a third party.

“Secured Instruments” means at any time (i) the Credit Agreement and any
promissory note issued thereunder, (ii) each Secured Interest Rate Agreement,
and (iii) each other agreement, Debt Indenture, promissory note or Instrument,
evidencing Additional Secured Obligations.

“Secured Interest Rate Agreement” means an Interest Rate Agreement between
Navistar Financial and any Lender or any affiliate of any Lender that is in
effect on July 1, 2005 or with respect to which Navistar Financial’s obligations
are thereafter designated as Additional Secured Obligations pursuant to
Section 2.07.

“Secured Obligations” means:

(i) all principal of and interest on the Loans and all other sums payable by
Navistar Financial under the Credit Agreement,

 

10



--------------------------------------------------------------------------------

(ii) all sums payable by Navistar Financial under this Agreement including,
without limitation, Trustee’s Fees,

(iii) all sums, if any, payable by Navistar Financial to any Lender or any
affiliate of any Lender under any Secured Interest Rate Agreement, and

(iv) all Additional Secured Obligations;

provided that the terms “interest”, “sums” and “Additional Secured Obligations”
as used above shall each include, without limitation, any interest which accrues
on the relevant Secured Obligation after, or would so accrue but for the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of Navistar Financial.

“Secured Parties” means:

(i) so long as any Lender has any Commitment under the Credit Agreement or any
Loan is outstanding or any amount due and payable by Navistar Financial under
the Credit Agreement remains unpaid, the Lenders and the Administrative Agent,

(ii) the Trustee,

(iii) so long as any Secured Obligation (whether or not due and payable) is
unpaid under any Debt Indenture, the Indenture Trustee under such Debt
Indenture,

(iv) each Lender or affiliate thereof that is a party to a Secured Interest Rate
Agreement, and

(v) each other holder of an Additional Secured Obligation.

“Securities Account” has the meaning set forth in Section 4.02.

“Securities Intermediary” means a “securities intermediary” as defined in UCC
Article 8-102(a)(14).

“Security Interest” means a “security interest” as defined in UCC
Article 1-201(b)(35).

“Sold Collections” means all amounts which from time to time (i) are received by
Navistar Financial, International, a Collection Bank, the Concentration Bank, a
Proceeds Account Bank or the Trustee in each case with respect to Sold
Receivables and (ii) are owed to a Purchaser or its assignee, or are required to
be deposited in a special purpose trust or similar account, in connection with
any Permitted Receivables Sale Agreement.

“Sold Receivables” means any Receivables transferred by Navistar Financial
pursuant to any Permitted Receivables Sale Agreement and not repurchased by
Navistar Financial, except to the extent that Navistar Financial retains an
ownership or other interest therein.

“Subsidiary” of any Person means any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.

 

11



--------------------------------------------------------------------------------

“Subsidiary Notes” means (i) the notes listed in Schedule F hereto evidencing
Intercompany Debt and (ii) any other promissory notes or Instruments required to
be pledged to the Trustee pursuant to Section 4.03(c).

“Subsidiary Shares” means (i) the shares of capital stock or membership
interests of the Navistar Financial Subsidiaries listed in Schedule E hereto and
(ii) any other shares of capital stock or membership interests required to be
pledged to the Trustee pursuant to Section 4.03(c).

“Supporting Obligations” means all “supporting obligations” as defined in UCC
Article 9-102(a)(78).

“Suspense Account” has the meaning set forth in Section 4.07(a).

“Tax Allocation Agreement” has the meaning specified in the Credit Agreement.

“Trust Estate” means all right, title and interest of the Trustee in, to and
under the Collateral.

“Trustee” means Deutsche Bank Trust Company Americas, a New York banking
corporation, in its capacity as Trustee hereunder, and any successor thereto in
such capacity appointed pursuant to Section 7.07, which successor shall be (a) a
bank or trust company in good standing and having power to act as Trustee
hereunder, incorporated under the laws of the United States of America or any
State thereof or the District of Columbia, having its principal corporate trust
office within the 48 contiguous States and having capital, surplus and undivided
profits of not less than $250,000,000.00, and (b) selected by Navistar
Financial, subject to the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed).

“Trustee’s Fees” means all fees, costs, indemnities and expenses of the Trustee
of the types described in Sections 4.10, 4.11, 7.12 and 7.13.

“Trustee’s Security Interest” means the security interest granted to the Trustee
in Section 2.01.

“2015 Annual Report” means Navistar Financial’s 2015 Annual Report on Form 10-K
for the fiscal year ended October 31, 2015, in the form delivered to the Lenders
prior to the date hereof.

“UCC” means at any time the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that if, by reason of mandatory provisions
of law, the validity or perfection of the Trustee’s Security Interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such validity or perfection (and for purposes of definitions related to such
provisions).

 

12



--------------------------------------------------------------------------------

“UCC Deposit Account” means a Deposit Account that is subject to the Trustee’s
“control” as defined in UCC Article 9-104.

“Unpaid Balances” has the meaning specified in the Credit Agreement.

“Upgrading” has the meaning specified in the Credit Agreement.

“Used Truck Center” means any facility (including, without limitation, any
Dealer or any facility of International) which regularly holds for sale any
Inventory and/or Equipment.

“Used Truck Loan Agreement” has the meaning specified in the Credit Agreement.

“Wholesale Receivables” means all Receivables of the types classified in the
statement of consolidated financial condition of Navistar Financial and its
consolidated Subsidiaries as of October 31, 2015 and the related statements of
consolidated income and retained earnings and consolidated cash flow for the
fiscal year then ended, together with the notes thereto, included in the 2015
Annual Report and reported on by KPMG under the heading “Wholesale notes” or
under the heading “Accounts”, but only such “Accounts” with respect to which the
obligor is a Dealer; provided, that the term “Wholesale Receivables” shall not
include any Sold Receivables.

SECTION 1.02. Interpretation. References in this Agreement to the term “sale”
with respect to any transfer of Receivables, rights to receive income therefrom
or undivided interests therein are deemed to include any transfer which purports
to be a sale on the face of the agreement governing such transfer, without
regard to whether such transfer would constitute a “true sale” under applicable
legal principles. The terms “sell” and “sold”, as used as described in the
foregoing sentence, shall have correlative meanings.

ARTICLE II

THE SECURITY INTEREST

SECTION 2.01. Grant of Security Interest. To secure the due and punctual payment
of all Secured Obligations (other than any Excluded Swap Obligations of Navistar
Financial), howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing or due or to become due, in
accordance with the terms thereof and to secure the due and punctual performance
of all of the obligations of Navistar Financial contained herein, Navistar
Financial hereby grants to the Trustee a continuing security interest in and to
all of the following property of Navistar Financial in each case, whether now
owned or existing or hereafter acquired or arising and regardless of where
located (all being collectively referred to as the “Collateral”):

(i) all Navistar Financial Receivables and all rights of Navistar Financial
(A) with respect to any collateral security for any Navistar Financial
Receivable, (B) under any “security agreement” (as defined in the UCC) securing
any Navistar Financial Receivable or (C) assertable against any Person other
than the related obligor, under a guaranty, warranty or otherwise, in connection
with any Navistar Financial Receivable or any collateral securing any Navistar
Financial Receivable,

 

13



--------------------------------------------------------------------------------

(ii) all of Navistar Financial’s right, title and interest in Marketable
Securities and Investment Property, and all of Navistar Financial’s rights and
privileges with respect thereto, and all income and profits thereon, and all
interest and other payments with respect thereto,

(iii) all Pledged Securities and all of Navistar Financial’s rights and
privileges with respect to the Pledged Securities, and all income and profits
thereon, and all interest, dividends and other payments and distributions with
respect thereto, and all rights of Navistar Financial (A) with respect to any
collateral security for any Instrument or Letter of Credit or (B) under any
“security agreement” (as defined in the UCC) securing any Instrument or Letter
of Credit,

(iv) all Chattel Paper,

(v) all General Intangibles and all of Navistar Financial’s rights and
privileges with respect to the General Intangibles, and all income and profits
thereon, and all interest and other payments with respect thereto (excluding any
General Intangibles, which by their terms, prohibit any security interest from
being taken thereon, but not excluding any Receivables arising out of any such
General Intangibles or any money due or to become due under any such General
Intangibles),

(vi) all Documents,

(vii) all Inventory,

(viii) all Equipment,

(ix) all right, title and interest of Navistar Financial in the Collateral
Account, all funds deposited therein from time to time, the investments made
pursuant to Section 6.03 and other monies and property of any kind of Navistar
Financial in the possession or under the control of the Trustee,

(x) all right, title and interest of Navistar Financial in Books and Records,

(xi) all Insurance Policies, and

(xii) all Deposit Accounts, all funds deposited therein from time to time, all
interest earned thereon and all “proceeds” (as defined in the UCC) thereof,

(xiii) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above), and

(xiv) to the extent not otherwise included, all Proceeds, Supporting
Obligations, and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

provided that the Trustee’s Security Interest may be released from time to time
after the date hereof with respect to certain Collateral as provided in Sections
2.02, 2.05, 4.02(f), 4.07(f) and 8.01; provided further that notwithstanding any
of the other provisions set forth in this Section 2,

 

14



--------------------------------------------------------------------------------

this Agreement shall not constitute a grant of a security interest in any
property to the extent that such grant of a security interest is (i) prohibited
by any Requirements of Law of a Governmental Authority, (ii) requires a consent
not obtained of any Governmental Authority pursuant to such Requirement of Law
or (iii) is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Marketable Security or Pledged Security,
any applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law; and provided further that notwithstanding any
of the other provisions set forth in this Section 2, this Agreement shall not
constitute a grant of a security interest in the Blocked Account or the Proceeds
thereof or in more than 65% of the total outstanding capital stock of any
Excluded Foreign Subsidiary; provided, further, that notwithstanding any of the
other provisions set forth in this Section 2, this Agreement shall not
constitute a grant of a security interest in the equity interests of Servicios
Corporativos NFC, S.A. de C.V., a Mexican corporation (“Servicios”), or a pledge
of such ownership interests, the certificates representing Navistar Financial’s
ownership interests in Servicios, to the extent held by the Trustee, shall be
returned to Navistar Financial on or promptly following the date hereof; and
provided, further, that for purposes of determining the obligations of Navistar
Financial under this Agreement, the definition of “Secured Obligations” shall
not create any guarantee by Navistar Financial or the grant by Navistar
Financial of a security interest to secure, as applicable, any Excluded Swap
Obligations of Navistar Financial.

SECTION 2.02. Release of Security Interest in Receivables. Navistar Financial
expects to sell or assign Receivables, or interests in Receivables, from time to
time pursuant to Permitted Receivables Sale Agreements. The Trustee’s Security
Interest in any Sold Receivables, in all Sold Collections related thereto, in
all related rights of the types described in Section 2.01(i) and related
Insurance Policies and Books and Records which are expressly sold or assigned by
Navistar Financial pursuant to any Permitted Receivables Sale Agreement and in
all Proceeds of the foregoing (but not in Proceeds arising from the sale or
assignment of such Receivables and related rights by Navistar Financial) shall,
immediately upon the sale or assignment of such Receivables pursuant to a
Permitted Receivables Sale Agreement and without any further action on the part
of the Trustee, be automatically released unless a Notice of Acceleration is in
effect at the time of such sale and the Purchaser under such Permitted
Receivables Sale Agreement shall have received notice from the Trustee pursuant
to Section 5.01, before Navistar Financial shall have become legally obligated
to sell such Receivables, stating that a Notice of Acceleration is in effect.

SECTION 2.03. Continuing Liability of Navistar Financial and its Subsidiaries.
Anything herein to the contrary notwithstanding, Navistar Financial shall remain
liable under each contract, agreement, interest and obligation included in the
Collateral, to observe and perform all the conditions and obligations to be
observed and performed by it thereunder (including, without limitation, any
undertaking to maintain insurance), all in accordance with and pursuant to the
terms and provisions thereof, and shall do nothing to impair the Trustee’s
Security Interest in any Collateral. Neither the Trustee nor any other Secured
Party shall have any obligation or liability under any such contract, agreement,
interest or obligation by reason of or arising out of this Agreement or the
receipt by the Trustee or any other Secured Party of any payment relating to any
such contract, agreement, interest or obligation pursuant hereto, nor shall

 

15



--------------------------------------------------------------------------------

the Trustee or any Secured Party be required or obligated in any manner to
perform or fulfill any of the obligations of Navistar Financial thereunder or
pursuant thereto, or to make any payment, or to make any inquiry as to the
nature or the sufficiency of any payment received by it or the sufficiency of
any performance by any party under any such contract, agreement, interest or
obligation, or to present or file any claim, or to take any action to collect or
enforce any performance or the payment of any amount thereunder to which it may
be entitled at any time.

SECTION 2.04. Rights of Secured Parties Under Secured Instruments.
Notwithstanding any other provision of this Agreement, the right of each Secured
Party to receive payment of each Secured Obligation held by such Secured Party
when due (whether at the stated maturity thereof, by acceleration or otherwise)
as expressed in the relevant Secured Instrument or, subject to any limitations
in such Secured Instrument or in any other agreement to which such Secured Party
is a party or by which such Secured Party is bound, to institute suit for the
enforcement of such payment on or after such due date, and the obligation of
Navistar Financial to pay such Secured Obligation when due, shall not be
impaired or affected without the consent of such Secured Party.

SECTION 2.05. Release of Collateral. Unless a Notice of Acceleration is in
effect, Navistar Financial may (in addition to its rights under Sections 2.02,
4.02 and 4.07(f)) (x) sell or otherwise dispose of any item of Collateral in the
ordinary course of business if such sale or disposition is not prohibited by any
Secured Instrument, (y) sell any Collateral subject to any Senior Lien in a sale
as to which the Trustee shall have waived its rights in accordance with
Section 2.06 and (z) sell or otherwise dispose of any item of Collateral
(including Deposit Accounts) pursuant to a Qualified Securitization Transaction.
In connection with any such sale or disposition,

(i) the Trustee’s Security Interest in such item (but not in the Proceeds
arising from such sale or disposition) shall cease immediately upon such sale or
disposition, without any further action on the part of the Trustee;

(ii) if such item is in the possession of the Trustee, any co-trustee or any of
their respective agents, the Trustee, such co-trustee or such agent shall
deliver such item to Navistar Financial promptly following receipt of a
certificate of a Responsible Officer (1) requesting such delivery and certifying
that such sale or other disposition is permitted in accordance with this
Section 2.05, (2) certifying that such delivery is for a purpose that will cause
the Trustee’s Security Interest in such item to remain perfected for a specified
period following the date of delivery pursuant to Section 9-312(f) of the UCC
and (d) certifying that the relevant sale or disposition shall occur no later
than five days prior to the expiration of such specified period; and

(iii) the Trustee, any co-trustee and any of their respective agents are each
hereby authorized and instructed to deliver to the purchaser of such item a
certificate prepared by Navistar Financial stating that the Trustee no longer
has any security interest therein, and such purchaser shall be entitled to rely
conclusively on such certificate for any and all purposes; provided that the
Trustee, such co-trustee or such agent shall have received a certificate of a
Responsible Officer requesting such delivery and certifying that such sale or
other disposition is permitted in accordance with this Section 2.05.

 

16



--------------------------------------------------------------------------------

Unless notified to the contrary by any Secured Party, the Trustee may assume
that any sale or disposition of an item of Collateral is not prohibited by any
Secured Instrument and may so inform any of its agents and any co-trustee.

SECTION 2.06. Senior Liens. (a) If at any time Navistar Financial desires to
subordinate the Trustee’s Security Interest in any cash, Marketable Securities
or Equipment and any Proceeds thereof to a Purchase Money Lien (a “Senior Lien”)
on such Collateral that is not prohibited by any Secured Instrument, then so
long as after giving effect to such proposed Senior Lien the aggregate principal
amount of all outstanding Indebtedness will not to exceed $10,000,000, Navistar
Financial shall deliver to the Trustee (and concurrently deliver to the
Administrative Agent for distribution to each of the Lenders) a certificate of a
Responsible Officer:

(i) describing the proposed Senior Lien and the cash, Marketable Securities
and/or Equipment subject thereto and certifying that (i) the creation and senior
status thereof is not prohibited by any Secured Instrument and (ii) after giving
effect to the creation and senior status thereof, the aggregate principal amount
of all outstanding Indebtedness secured by Senior Liens will not exceed
$10,000,000,

(ii) requesting the subordination of the Trustee’s Security Interest in such
Collateral to such Senior Lien,

(iii) if any Marketable Securities are to be delivered (or, in the case of
Marketable Securities as to which ownership or the existence of a security
interest is evidenced by book entries, transferred) by the Trustee to the holder
of such Senior Lien or its agent pursuant to subsection (c) below, requesting
such delivery (or transfer) thereof,

(iv) attaching a copy of any documents to be prepared by Navistar Financial and
executed by the Trustee and delivered by the Trustee to the holder of such
Senior Lien or its agent pursuant to subsection (b) of this Section, and

(v) specifying the date on which Navistar Financial desires the Trustee to
deliver said documents and deliver or transfer, as the case may be, any
Marketable Securities referred to in clause (iii) above to the holder of such
Senior Lien or its agent.

(b) If the requirements set forth in subsection (a) above have been met with
respect to any Senior Lien, the Trustee will, after having been instructed to do
so in writing by the Administrative Agent, at Navistar Financial’s expense,
execute and deliver to the holder of such Senior Lien or its agent as set forth
in subsection (a) above such documents as Navistar Financial shall reasonably
request (copies of which documents shall have been attached to the certificate
delivered pursuant to subsection (a) above in accordance with clause
(iv) thereof):

(i) evidencing the subordination of the Trustee’s Security Interest in the
relevant cash, Marketable Securities and/or Equipment and any Proceeds thereof
to such Senior Lien,

(ii) waiving any objection the Trustee may otherwise be entitled to make under
this Agreement or under applicable law to the sale or other disposition of the
Collateral subject to such Senior Lien or any exercise by the holder of such
Senior Lien

 

17



--------------------------------------------------------------------------------

of remedies permitted by applicable law or contract, provided that the Trustee’s
Security Interest shall continue in any Proceeds of such Collateral so sold or
disposed of, subject in all respects to the rights of the holder of such Senior
Lien; and

(iii) waiving any right of the Trustee under this Agreement or under applicable
law to sell, or require the holder of such Senior Lien to sell, such Collateral
prior to the satisfaction in full of the obligations secured by such Senior
Lien.

If the holder of any such Senior Lien shall at any time sell or dispose of any
Marketable Securities subject to such Senior Lien for materially less than fair
market value, Navistar Financial agrees to use reasonable efforts to recover, as
promptly as is practicable, damages from such holder if Navistar Financial
determines in its reasonable discretion that such holder failed to act in a
commercially reasonable manner in connection with such sale or disposal.

(c) If the requirements set forth in subsection (a) above have been met with
respect to any Senior Lien and the certificate delivered pursuant to such
subsection requests the delivery and/or transfer of any Marketable Securities,
then the Trustee (either directly, through one or more of its agents referred to
in Section 4.02 or, in the case of any Marketable Securities as to which
ownership or the existence of a security interest is evidenced by book entries,
through the relevant Permitted Financial Intermediary) will make appropriate
arrangements for such delivery and/or transfer.

SECTION 2.07. Additional Secured Obligations. (a) If at any time Navistar
Financial desires to designate any of its proposed or existing Indebtedness or
other obligations as an Additional Secured Obligation for purposes hereof (other
than any Additional Short-Term Debt), Navistar Financial shall deliver to the
Trustee (and concurrently deliver to the Administrative Agent for distribution
to each of the Lenders) a certificate signed by a Responsible Officer which
shall (x) identify such proposed or existing Indebtedness or other obligation,
(y) certify that the designation thereof as an Additional Secured Obligation is
not prohibited by any provision of any Secured Instrument and (z) specify the
name and address of the proposed or existing holder or holders of each
Additional Secured Obligation so designated or of an Indenture Trustee, agent or
other duly authorized representative of such holder or holders designated in
accordance with Section 7.11(b). Unless the Trustee (at the written direction of
the Administrative Agent) or the Administrative Agent, by no later than the
ninth Domestic Business Day following the receipt of such certificate by the
Trustee or the Administrative Agent, notifies Navistar Financial that the
Required Lenders have determined that such designation is prohibited by the
Credit Agreement, such Indebtedness or other obligation shall be, from and after
the later of (i) the tenth Domestic Business Day after the receipt of such
certificate by the Trustee and (ii) the incurrence of such Indebtedness or other
obligation, an Additional Secured Obligation for purposes of this Agreement;
provided that in the case of any such Indebtedness in a principal amount of
$25,000,000 or less, such Indebtedness shall be, from and after the later of
(i) the date of the receipt of such certificate by the Trustee and (ii) the
incurrence of such Indebtedness, an Additional Secured Obligation for purposes
of this Agreement. The proviso to the immediately preceding sentence shall be
applicable during each fiscal year of Navistar Financial only to the extent that
the aggregate principal amount of Indebtedness designated as Additional Secured
Obligations during such fiscal year does not exceed $100,000,000.

 

18



--------------------------------------------------------------------------------

(b) If at any time Navistar Financial desires to designate any Additional
Short-Term Debt as an Additional Secured Obligation for purposes hereof,
Navistar Financial shall deliver to the Trustee (and concurrently deliver to the
Administrative Agent for distribution to each of the Lenders) a certificate
signed by a Responsible Officer which shall (w) state that Navistar Financial
proposes to issue commercial paper and/or to incur other Additional Short-Term
Debt owing to one or more banks, (x) specify the name and address of each Person
acting as a dealer with respect to any such commercial paper, (y) certify that
the designation of such Additional Short-Term Debt as an Additional Secured
Obligation is not prohibited by any provision of any Secured Instrument and
that, after giving effect to the issuance or incurrence thereof, the aggregate
amount of the unused commitments under (or, if less, the amount actually
available to be borrowed or received in connection with a purchase under) the
Credit Agreement and all Permitted Receivables Sales Agreements shall be
sufficient (taking into account any scheduled terminations of any such
commitments) to provide funds to repay in full at maturity the aggregate
outstanding principal or face amount of all Additional Secured Obligations
constituting Additional Short-Term Debt and (z) specify the name and address of
each bank (other than a Lender) to which any such other Additional Short-Term
Debt is owing or proposed to be owing. Such commercial paper (if issued through
a dealer so specified) and such other Additional Short-Term Debt (if owing to a
Lender or another bank so specified) shall be, from and after the later of
(i) the date of the receipt of such certificate by the Trustee and (ii) the
issuance or incurrence thereof, Additional Secured Obligations for purposes of
this Agreement.

(c) Navistar Financial shall not designate any proposed or existing Indebtedness
or other obligations in excess of $30,000,000 (other than any Secured Interest
Rate Agreement) as an Additional Secured Obligation for purposes hereof on or
after December 2, 2011.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.01. Title to Collateral; Validity of Security Interest. In respect of
all Collateral, Navistar Financial represents and warrants that:

(a) Navistar Financial owns or has rights in the Collateral free and clear of
any Lien of any creditor of Navistar Financial or, to the knowledge of Navistar
Financial, of any other Person, except for Permitted Liens.

(b) Navistar Financial has taken all actions necessary under the UCC to perfect,
as against its assignors and their creditors, its interest in Receivables
purchased or otherwise acquired by it from such assignors and, upon compliance
with the applicable provisions of Article IV, the Trustee will have a valid,
perfected security interest in each such Receivable under the UCC which is
prior, subject only to Permitted Liens, to the extent priority is governed by
the UCC, to claims of creditors, or a trustee in bankruptcy, of the assignor of
such Receivable.

(c) The Subsidiary Shares include all of the issued and outstanding stock of
each Navistar Financial Subsidiary which is directly owned by Navistar
Financial.

(d) The Subsidiary Shares have been duly and validly issued.

 

19



--------------------------------------------------------------------------------

(e) The Subsidiary Shares (other than LLC membership interests) are fully paid
and nonassessable.

(f) Each Subsidiary Note constitutes the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(g) Navistar Financial is the record and beneficial owner of, and has good and
marketable title to, the Pledged Securities pledged by it hereunder, free of any
and all Liens or options in favor of, or claims of, any other Person, except the
Permitted Liens.

(h) To the extent the UCC is applicable thereto, the Trustee’s Security Interest
constitutes a valid security interest under the UCC securing the Secured
Obligations. When UCC financing statements in the form specified in the
Perfection Certificate shall have been filed in the offices specified by
Navistar Financial in the Perfection Certificate the Trustee’s Security Interest
shall constitute a perfected security interest in the Collateral (except
Inventory in transit) to the extent that a security interest therein may be
perfected by filing financing statements pursuant to the UCC.

(i) Upon, and assuming the continuation of, compliance with Sections 4.01(a),
4.02 and 4.03, the Trustee will have a valid and perfected security interest in
the Pledged Instruments, Marketable Securities, Subsidiary Shares and Subsidiary
Notes, to the extent the UCC and, in the case of Marketable Securities issued by
the United States, Treasury regulations are applicable thereto.

(j) So long as (i) the relevant Pledged Instrument remains in the possession of
the Trustee, a co-trustee or any of their respective agents or (ii) the relevant
Marketable Securities, Subsidiary Note or certificate representing any
Subsidiary Shares continues to be held as described below, the security interest
of the Trustee in, as the case may be, (x) any Pledged Instrument that is
delivered to the Trustee, a co-trustee or any of their respective agents in
accordance with Section 4.01(a)(ii), (y) any Marketable Securities that is an
Instrument and is delivered to the Trustee or any agent thereof and held in any
Securities Account, and (z) any Subsidiary Note and any certificate representing
any Subsidiary Shares, will be prior to all Liens thereon of any creditor of
Navistar Financial arising under the UCC and existing at the time of such
delivery and prior to all Liens created or arising under the UCC after such
delivery, subject only to Permitted Liens. The Trustee’s Security Interest in
all other Collateral will be prior to all other Liens thereon of any creditor of
Navistar Financial now existing or arising or created hereafter, subject only to
Permitted Liens.

(k) No financing statement or other similar document covering all or any part of
the Collateral and naming Navistar Financial as debtor or seller is on file in
any recording office in any jurisdiction in which such filing would be effective
to perfect a security interest in such Collateral, except for financing
statements with respect to Permitted Liens and filings to be terminated on or
prior to the Effective Date. No Collateral is in the possession of any Person
(other than Navistar Financial) asserting any claim thereto or security interest
therein, except (A) such Collateral as may be in the possession of the Trustee,
a co-trustee or any of their respective agents and (B) Collateral securing
Permitted Liens or Senior Liens.

 

20



--------------------------------------------------------------------------------

(l) Upon compliance by Navistar Financial with Section 4.01(a), a valid and
perfected security interest (as to the creation of which any consent required
from any third party has been obtained), subject only to Permitted Liens, will
have been created under the UCC in favor of the Trustee for the benefit of the
Secured Parties in all existing Collateral referred to in Section 2.01.

(m) Other than the filing of financing statements with respect to the Trustee’s
Security Interest in the jurisdictions specified in the Perfection Certificate,
no registration, recordation or filing with any governmental body, agency or
official is required in connection with the execution or delivery of this
Agreement or necessary for the validity or enforcement hereof or for the
perfection or enforcement of the Trustee’s Security Interest (except as may be
required pursuant to Section 4.13). Neither Navistar Financial nor any of the
Navistar Financial Subsidiaries has performed or will perform any acts which
might prevent the Trustee from enforcing any of the terms and conditions of this
Agreement or which would limit the Trustee in any such enforcement.

(n) As of the date hereof, except as specified in Schedule F hereto, (i) none of
the Collateral is evidenced by any Pledged Instrument with a value in excess of
$500,000 individually or a value in excess of $2,500,000 in the aggregate and
(ii) no collateral security for any Collateral is evidenced by any promissory
note or other Instrument or any Letter of Credit with a value in excess of
$500,000 individually or a value in excess of $2,500,000 in the aggregate.

SECTION 3.02. Enforceability of Navistar Financial Receivables. Navistar
Financial represents and warrants that to the best knowledge of Navistar
Financial, (1) each Navistar Financial Receivable (i) constitutes a legal, valid
and binding obligation of the related Account Debtor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and (ii) complies in all material respects with all
applicable legal requirements, including, without limitation, all state and
federal usury laws and (2) the amounts represented by Navistar Financial to the
Trustee from time to time as owing to Navistar Financial in respect of the
Navistar Financial Receivables will at such times be accurate in all material
respects.

SECTION 3.03. Location of Collateral. As of the date hereof, the Perfection
Certificate is correct and complete in all material respects and correctly sets
forth the location of all of the Collateral (other than (i) Collateral to be
delivered to the Trustee under this Agreement and (ii) repossessed and/or seized
Inventory and Equipment held by any Dealer that is not a Used Truck Center).

SECTION 3.04. Jurisdiction of Organization; Chief Executive Office. As of the
date hereof, the Perfection Certificate correctly sets forth the jurisdiction of
organization of Navistar Financial and the location of the chief executive
office of Navistar Financial.

SECTION 3.05. Subsidiaries. As of the Effective Date, Schedule E sets forth the
exact legal name, jurisdiction of incorporation and capital stock ownership of
each

 

21



--------------------------------------------------------------------------------

Subsidiary owned by Navistar Financial. The amount listed directly opposite the
name of each Subsidiary of Navistar Financial under the column heading
“Subsidiary Shares” in such Schedule correctly states the number of shares of
such Subsidiary’s capital stock outstanding as of the date hereof.

ARTICLE IV

COVENANTS

SECTION 4.01. Filings and Further Assurances. (a) In respect of all Collateral,
Navistar Financial will, at its expense, take the following steps:

(i) as to all (a) Navistar Financial Receivables (except those covered by clause
(ii) below), (b) Related Receivable Rights, (c) Marketable Securities,
(d) General Intangibles and related rights and privileges described in
Section 2.01(iii) (except any such rights and privileges covered by clause
(iv) below), (e) Documents, (f) Inventory, (g) Equipment, (h) Books and Records
and (i) other Collateral, Navistar Financial will at all times on and after the
date hereof cause UCC financing statements and continuation statements to be
filed in all applicable jurisdictions as required to perfect the Trustee’s
Security Interest, to the extent that applicable law permits perfection thereof
by filing against Navistar Financial under the UCC;

(ii) as to any Pledged Instrument (other than any Subsidiary Note, as to which
the provisions of Section 4.03 will apply) (including, without limitation, any
Pledged Instrument received by Navistar Financial as a result of Navistar
Financial’s realization upon the collateral security for any Collateral) with a
value in excess of $500,000 individually or a value in excess of $2,500,000 in
the aggregate, other than any check or draft constituting a payment in respect
of any Navistar Financial Receivable, as to which the provisions of Section 4.07
shall apply, Navistar Financial will, immediately upon receiving such Pledged
Instrument, deliver it or cause it to be delivered to the Trustee, a co-trustee
or any of their respective agents;

(iii) as to all Marketable Securities (including, without limitation, any
instrument received by Navistar Financial as a result of Navistar Financial’s
realization upon the collateral security for any Collateral), Navistar Financial
will comply with the provisions of Section 4.02;

(iv) as to all Subsidiary Shares and Subsidiary Notes, Navistar Financial will
comply with Section 4.03;

(v) as to Insurance Policies, Navistar Financial will comply with the provisions
of Section 4.06 (including, without limitation, by providing evidence of
insurance renewals as required under Section 4.06 in form and substance
reasonably acceptable to the Trustee); and

(vi) as to all Deposit Accounts (other than the Blocked Account), all funds
deposited therein and any interest earned thereon, by the later of the date
hereof and the date each such Deposit Account is established, Navistar Financial
will notify the organization with which such Deposit Account is maintained of
the Trustee’s Security

 

22



--------------------------------------------------------------------------------

Interest therein and obtain from such organization and furnish to the Trustee a
written acknowledgment of and consent to such notice and written confirmation
that such organization (x) has not received notice of any other Lien or claim on
such Deposit Account, (y) does not itself have any Lien or other claim on such
Deposit Account other than any Permitted Lien and (z) to the extent obtainable
by Navistar Financial using commercially reasonable efforts, irrevocably waives
its right of set-off with respect to such Deposit Account except its right to
set-off against such Deposit Account the face amount of any check deposited in
and credited to such Deposit Account which is subsequently returned for any
reason, and will take such other action as may be necessary or appropriate from
time to time under the UCC to perfect the Trustee’s Security Interest in any
Deposit Account.

(b) Navistar Financial will and will cause each Navistar Financial Subsidiary
to, from time to time, at its expense, execute, deliver, file and record any
other statement, assignment, instrument, document, agreement or other paper and
take any other action that from time to time may be necessary, or that the
Trustee may reasonably request, in order to create, preserve, perfect, confirm
or validate the Trustee’s Security Interest or any security interest granted as
collateral security for any Collateral, or to enable the Trustee to obtain the
full benefits of this Agreement or any security agreement securing any
Collateral, or to exercise and enforce any of its rights, powers and remedies
hereunder or thereunder with respect to any of the Collateral. If Navistar
Financial or the servicer of any mortgage or deed of trust securing any
Collateral acquires title to any real property with a fair market value in
excess of $1,000,000 on foreclosure of any such mortgage or deed of trust then
pledged hereunder (or pursuant to any deed in lieu of foreclosure) or
repossesses any other real property collateral with a fair market value in
excess of $1,000,000 securing any Collateral, Navistar Financial will promptly
provide written notice thereof to the Trustee and the other Secured Parties and
will, at the reasonable request of the Required Secured Parties and at its own
expense,

(i) promptly (and in any event, within five Business Days) provide written
notice of such request of the Required Secured Parties to the Trustee and the
other Secured Parties; and

(ii) no later than the date that is 90 days after the provision of such written
notice described in clause (i) above (or such later date as the Trustee may
reasonably agree):

(A) deliver to the Trustee a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to such real
property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by Navistar Financial);

(B) deliver to the Trustee a copy of, or a certificate as to coverage under, and
a declaration page relating to, any insurance policies required by Section
4.06(b) (including, without limitation, flood insurance policies) and the
applicable provisions of the Security Documents, each of which (i) shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), naming the Trustee as
mortgagee and/or loss payee on behalf of the Secured Parties, (ii) shall name
the Trustee, on behalf of the Secured Parties, as additional insured,

 

23



--------------------------------------------------------------------------------

(iii) in the case of flood insurance, shall (a) identify the addresses of, and
structures on, each property located in a special flood hazard area,
(b) indicate the applicable flood zone designation, the flood insurance coverage
and the deductible relating thereto and (c) provide that the insurer will give
the Trustee 30 days written notice of cancellation or non-renewal and (iv) shall
be otherwise in form and substance reasonably satisfactory to the Administrative
Agent;

(C) no earlier than the date that is 30 days after the provision of such written
notice described in clause (i) above, execute and record, or cause such servicer
to execute and record, a mortgage or deed of trust with respect to any such real
property in favor of the Trustee for the benefit of the Secured Parties and take
all further action as may be necessary, or that the Trustee may reasonably
request, so that the Trustee shall have a valid and perfected Lien on such real
property prior to all Liens other than Permitted Liens.

(c) Navistar Financial will not, and will not permit any Navistar Financial
Subsidiary to, change its name, identity or corporate structure in any manner
which would be reasonably likely to make any financing or continuation statement
filed hereunder seriously misleading within the meaning of Section 9-507 of the
UCC (or any other then applicable provision of the UCC) unless Navistar
Financial shall have given the Trustee at least 15 days’ prior written notice
thereof and shall have taken all action (or made arrangements to take such
action substantially simultaneously with such change if it is impossible to take
such action in advance) necessary or reasonably requested by the Trustee to
amend such financing statement or continuation statement so that it is not
seriously misleading.

(d) To the fullest extent permitted by law, Navistar Financial authorizes the
Trustee to file or record financing and continuation statements and amendments
thereto with respect to the Collateral; provided, however, that the Trustee
shall have no obligation to file or record such financing and continuation
statements and amendments thereto. Navistar Financial authorizes the Trustee to
use the Collateral description “all personal property” in any such financing
statements.

(e) If any Collateral is at any time in the possession or control of any
warehouseman or bailee or any of Navistar Financial’s agents or processors
(including, without limitation, any Dealer or any Used Truck Center), Navistar
Financial shall, at its expense, notify such warehouseman, bailee, agent or
processor of Navistar Financial’s ownership interest in such Collateral and the
Trustee’s Security Interest therein and to hold all such Collateral for the
Trustee’s account; provided that, in the case of any such Person that is a
Dealer, such notification may be made by inserting in Navistar Financial’s next
regularly scheduled general mailing to Dealers a statement to the effect that
(i) Navistar Financial has entered into this Agreement and (ii) any property of
Navistar Financial (including, without limitation, any repossessed trucks) that
may be held from time to time by such Dealer is owned by Navistar Financial in
accordance with the terms of certain agreements between Navistar Financial and
International and is subject to the Trustee’s Security Interest therein. If any
collateral security for any Collateral is at any time in the possession or
control of any warehouseman or bailee or any of Navistar Financial’s or any
Navistar Financial Subsidiary’s agents or processors, Navistar Financial shall,
at its expense, notify such warehouseman, bailee, agent or processor of the
security interest to hold all such collateral security for the account of
Navistar Financial. The foregoing shall apply to single

 

24



--------------------------------------------------------------------------------

items of Collateral described herein with a fair market value greater than
$100,000; provided that if the aggregate amount of Collateral with a fair market
value not exceeding $100,000 exceeds $10,000,000 (the “Maximum Level”), the
foregoing shall apply to all Collateral acquired after such Maximum Level has
been exceeded.

(f) If any Collateral constituting “goods” (as defined in the UCC) is regularly
held for sale by any third party (including, without limitation, any Used Truck
Center), Navistar Financial shall, at its expense, promptly following the later
of the date hereof and the date on which such third party begins regularly to
receive any such goods, (i) file in the applicable filing offices appropriately
completed UCC financing statements, and (ii) execute, deliver, file and record
any other statement, assignment, instrument, document, agreement or other paper
and take any other action that from time to time may be necessary, or that the
Trustee may reasonably request, to ensure that such goods shall not be subject
to the claims of such third party’s creditors. The foregoing provision shall
apply to single items of Collateral described herein with a fair market value
greater than $100,000; provided that if the aggregate amount of Collateral with
a fair market value not exceeding $100,000 exceeds the Maximum Level, the
foregoing provision shall apply to all Collateral acquired after such Maximum
Level has been exceeded.

(g) Within 60 days after the date hereof, Navistar Financial shall furnish to
the Trustee file search reports from each UCC filing office set forth in
Schedule 4 to the Perfection Certificate confirming the filing information set
forth in such Schedule; provided that if Navistar Financial’s reasonable efforts
to provide such a search report within such 60-day period from any such filing
office are unsuccessful, Navistar Financial shall furnish to the Trustee such a
file search report from such filing office as promptly as is reasonably
practicable.

(h) If a Notice of Acceleration is in effect, Navistar Financial shall, subject
to Section 2.06, immediately upon its receipt thereof, deliver or cause to be
delivered to the Trustee for deposit in the Collateral Account all Proceeds of
Equipment, General Intangibles or Inventory that is sold or otherwise disposed
of pursuant to Section 2.05.

(i) Navistar Financial will not, without the prior consent of the Releasing
Secured Parties, sell, lease, exchange, assign or otherwise dispose of or grant
any option with respect to any Collateral, except as permitted by the Credit
Agreement, Section 2.02, Section 2.05, Section 4.02 or Section 4.07(f).

(j) If Navistar Financial acquires an ownership interest in any United States
Intellectual Property registrations or applications after the date hereof,
Navistar shall prior to the 15th day of the fiscal year immediately succeeding
the fiscal year of such acquisition, provide notice to the Trustee of such
acquisition and promptly after providing such notice, (i) execute and deliver to
the Trustee an appropriate Intellectual Property security agreement to evidence
the Trustee’s Security Interest therein and (ii) make any necessary or advisable
recordations with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable.

SECTION 4.02. Marketable Securities. (a) On or before the date hereof, Navistar
Financial shall transfer or cause to be transferred to one or more of the
Securities Accounts referred to below (i) all Marketable Securities (other than
(x) repurchase agreements and (y) Marketable Securities as to which ownership or
the existence of Trustee’s Security Interest is evidenced by entries on the
books of a Securities Intermediary, custodian or other

 

25



--------------------------------------------------------------------------------

entity) owned by Navistar Financial on the date hereof, and (ii) all securities
subject to, and all confirmations relating to, repurchase agreements
constituting Marketable Securities owned by Navistar Financial on the date
hereof. The Marketable Securities so transferred (other than repurchase
agreements and confirmations) shall be in suitable form for transfer by delivery
or shall be accompanied by duly executed and undated instruments of transfer or
assignment in blank, in form and substance reasonably satisfactory to the
Trustee.

(b) On and after the date hereof, all investments in Marketable Securities by
Navistar Financial (except investments in Marketable Securities that are UCC
Deposit Accounts or are covered by subsection (c) below) shall be made by and in
the name of the Trustee at the written direction of Navistar through one or more
accounts (each a “Securities Account” as defined in UCC Article 8-501)
(i) established in the name of the Trustee, (ii) maintained with the Trustee or
any agent thereof appointed for the purpose as provided in subsections (c) and
(d) below and (iii) subject to a customary securities account control agreement
among the applicable Securities Intermediary, Navistar Financial and the
Trustee, in form and substance reasonably satisfactory to the Trustee and the
Administrative Agent, establishing that such Securities Account is subject to
the Trustee’s “control” as defined in UCC Article 8-106; provided that no such
securities account control agreement shall be required for any Securities
Account with a monthly average balance of less than $10,000,000; provided,
further, that the requirements set forth in this clause (iii) shall not apply on
or prior to the date that is 60 days after the date hereof (or such later date
agreed to by the Administrative Agent in its reasonable discretion). Unless a
Notice of Acceleration is in effect, the purchase, sale or presentation for
payment of any such Marketable Securities and the receipt by Navistar Financial
of the proceeds of the sale or collection thereof and any interest paid thereon
shall all occur as provided below in this subsection. To initiate the purchase
of such Marketable Securities, Navistar Financial will in writing (i) inform the
Trustee as to the particulars of such purchase and (ii) cause to be transferred
to a bank account designated by, and in the name of, the Trustee (either as
Trustee or in its individual capacity) funds, and/or instruct the Trustee to
apply funds received by the Trustee in respect of other Marketable Securities,
in an amount equal to the sum of (x) the purchase price plus (y) any brokers’
fees and other out-of-pocket expenses reasonably expected to be incurred in
connection with such purchase, whereupon the Trustee will make arrangements
(either directly or through one or more agents) for the purchase of such
Marketable Securities, including the payment of the purchase price thereof. All
Marketable Securities (other than repurchase agreements) purchased by the
Trustee as aforesaid (and all securities subject to, together with all
confirmations relating to, repurchase agreements) will be delivered to and,
subject to the following sentence, held in the Securities Accounts. To initiate
a sale or presentation for payment of such Marketable Securities, Navistar
Financial will inform the Trustee in writing as to the particulars of such sale
or presentation, whereupon the Trustee will make arrangements (either directly
or through the appropriate agents) for the sale or presentation of such
Marketable Securities and the transfer of funds received by the Trustee or such
agents on the sale or collection of such Marketable Securities to such bank
account of Navistar Financial (other than a Proceeds Deposit Account that is not
a UCC Deposit Account) as shall have been designated by Navistar Financial for
the purpose, or for the application of such funds to another investment in
Marketable Securities, as Navistar Financial shall elect; provided that the
Trustee shall revoke any such arrangements previously made for the transfer of
such funds to a bank account of Navistar Financial promptly after receiving a
Notice of Acceleration. Any interest received by the Trustee or any agent
thereof in respect of Marketable Securities Assets held in a Securities Account
will be similarly transferred or applied.

 

26



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained in this Agreement to the contrary, on and
after the date hereof Navistar Financial may make investments through a
Securities Account in Marketable Securities as to which ownership or the
existence of a Security Interest is evidenced by entries on the books of a
Securities Intermediary, custodian or other entity; provided that,

(i) (A) such investment is made through a Securities Account maintained by the
Trustee with a Permitted Financial Intermediary,

(B) concurrently with the making of such investment, such Permitted Financial
Intermediary sends to the Trustee confirmation, substantially in the form of
Exhibit B hereto, of the purchase of such Marketable Securities, and also by
book entry to the relevant Securities Account identifies such Marketable
Securities as subject to the Trustee’s Security Interest,

(C) such Permitted Financial Intermediary shall have previously received a copy
of this Agreement signed by Navistar Financial, and

(D) Navistar Financial promptly takes any other action that may be necessary
under the UCC, or that the Trustee or the Administrative Agent may reasonably
request (including entering into a control agreement with such Permitted
Financial Intermediary), to perfect the Trustee’s Security Interest in such
Marketable Securities ;

or

(ii) (A) before Navistar Financial makes such investment, the Trustee (1) has
received an Opinion of Counsel setting forth the procedures to be followed so
that, after making such investment, the Trustee will have a valid security
interest in the relevant Marketable Securities which is perfected to the same
extent as if physical delivery were made to the Trustee of Marketable Securities
in bearer definitive form or in other suitable form for such delivery, and
(2) has not received notice of any change in the law upon which such Opinion of
Counsel is based, and

(B) the procedures set forth in such Opinion of Counsel are followed.

Navistar Financial shall promptly notify the Trustee as to any change in the law
upon which any Opinion of Counsel referred to in clause (ii)(A) above is based
and shall not make any investment in Marketable Securities of the type covered
in such Opinion of Counsel (other than any such investment made in compliance
with clause (i) above) until it furnishes the Trustee with a new Opinion of
Counsel to the effect set forth in clause (ii)(A)(1) above.

To initiate the purchase of any Marketable Securities in accordance with clause
(i) above, Navistar Financial will (x) inform the Trustee in writing as to the
particulars of such purchase and (y) cause to be transferred to a bank account
designated by, and in the name of, the Trustee (either as Trustee or in its
individual capacity) funds, and/or instruct the Trustee to apply funds received
by the Trustee in respect of other Marketable Securities , in an amount equal to
the sum of (x) the purchase price plus (y) any brokers’ fees and other
out-of-pocket expenses reasonably expected to be incurred in connection with
such purchase, whereupon the Trustee will make arrangements through a Permitted
Financial Intermediary for the purchase of such Marketable Securities ,
including the payment of the purchase price thereof.

 

27



--------------------------------------------------------------------------------

Unless a Notice of Acceleration is in effect, the Trustee shall, upon the
written instructions and for the account of Navistar Financial, sell or
otherwise dispose of Marketable Securities in which Navistar Financial has
invested pursuant to this subsection (c). To initiate a sale or other
disposition of such Marketable Securities , Navistar Financial will inform the
Trustee in writing as to the particulars of such sale or presentation, whereupon
the Trustee will make arrangements through, and in accordance with the usual
procedures of, the relevant Permitted Financial Intermediary for the sale or
disposition of such Marketable Securities , and the transfer of funds received
by the Trustee on the sale or collection of such Marketable Securities to such
bank account of Navistar Financial (other than a Proceeds Deposit Account that
is not a UCC Deposit Account) as shall have been designated by Navistar
Financial for the purpose, or for the application of such funds to another
investment in Marketable Securities , as Navistar Financial shall elect;
provided that the Trustee shall revoke any such arrangements previously made for
the transfer of such funds to a bank account of Navistar Financial promptly
after receiving a Notice of Acceleration. Any interest received by the Trustee
or any agent thereof in respect of Marketable Securities held in accordance with
this subsection (c) will be similarly transferred or applied.

(d) The Trustee shall from time to time appoint, as its agent or agents, one or
more Persons (which in no case shall be Navistar Financial or an Affiliate,
employee or agent of Navistar Financial) designated by Navistar Financial and
reasonably acceptable to the Trustee, located in New York, with whom a
Securities Account shall be established and maintained. Prior to establishing
such a Securities Account, the Person so appointed shall deliver to the Trustee
a writing acknowledging that (i) in opening such Securities Account and holding
securities therein, such Person is acting as agent of the Trustee, and will
conduct transactions in securities in such account in the name and upon the
instruction of the Trustee (with any confirmations of such transactions sent by
such Person to reflect that fact), (ii) such Person has entered into a customary
securities account control agreement with Navistar Financial and the Trustee, in
form and substance reasonably satisfactory to the Trustee and the Administrative
Agent, establishing that the such Securities Account is subject to the Trustee’s
“control” as defined in UCC Article 8-106; provided that no such securities
account control agreement shall be required for any Securities Account with a
monthly average balance of less than $10,000,000 and (iii) such Person shall in
no event (except upon the termination of this Agreement as provided in
Section 9.12) deliver any securities held in such Securities Account to Navistar
Financial or any Affiliate, employee or agent of Navistar Financial. The
provisions of clauses (ii) and (iii) of the preceding sentence shall also apply
to any Securities Account established and maintained with the Trustee.

(e) Upon receipt of a Notice of Acceleration and thereafter so long as such
Notice of Acceleration is in effect, the Trustee shall transfer or cause to be
transferred for deposit in the Collateral Account any funds in the Securities
Accounts.

(f) Upon the sale or disposition of any Marketable Securities pursuant to this
Section, the Trustee’s Security Interest therein (but not in the Proceeds
arising from such sale or disposition) shall, without any further action on the
part of the Trustee, be automatically released.

SECTION 4.03. Subsidiary Shares and Subsidiary Notes. (a) On or before the date
hereof, Navistar Financial shall deliver or cause to be delivered to the
Trustee, a co-trustee or any of their respective agents, all Subsidiary Notes
and certificates representing Subsidiary

 

28



--------------------------------------------------------------------------------

Shares endorsed or accompanied by duly executed and undated instruments of
transfer and assignment in blank so as to be in suitable form for transfer by
endorsement and delivery by the Trustee, all in form and substance reasonably
satisfactory to the Trustee.

(b) If a Notice of Acceleration is in effect, the Trustee may, in its sole
discretion, cause any or all of the Subsidiary Shares to be transferred of
record into the name of the Trustee or its nominee. If a Notice of Acceleration
is in effect, Navistar Financial will promptly give or cause to be given to the
Trustee copies of any notices or other communications received by it with
respect to Subsidiary Shares registered in the name of Navistar Financial or any
Navistar Financial Subsidiary and required to be delivered to the Trustee
hereunder and the Trustee will promptly give to Navistar Financial copies of any
notices and communications received by the Trustee with respect to Subsidiary
Shares registered in the name of the Trustee or its nominee.

(c) If any Navistar Financial Subsidiary at any time issues any shares of
capital stock of any class (including, without limitation, substitute shares of
capital stock) to Navistar Financial or owes any Intercompany Debt which is
evidenced by a promissory note or Instrument, including any substitute note or
instrument, which has not previously been delivered hereunder, Navistar
Financial will immediately pledge and deposit with the Trustee, a co-trustee or
any of their respective agents certificates representing all such shares and
such notes or instruments evidencing such Intercompany Debt as additional
security for the Secured Obligations; provided that in no event shall more than
65% of the total outstanding capital stock of any Excluded Foreign Subsidiary be
required to be so pledged and deposited. All such shares, notes or instruments
shall be endorsed or accompanied by duly executed and undated instruments of
transfer and assignment in blank so as to be in suitable form for transfer by
endorsement and delivery by the Trustee, all in form and substance reasonably
satisfactory to the Trustee. All such shares, notes and instruments constitute
Pledged Securities and are subject to all relevant provisions of this Agreement.

(d) If any Navistar Financial Subsidiary at any time holds any certificate or
Instrument representing such Navistar Financial Subsidiary’s right to receive
any payment from the purchasers of any Receivables sold by such Navistar
Financial Subsidiary or from any trust to which any Receivables shall have been
transferred (including, without limitation, any substitute certificate or
instrument) which has not been previously delivered hereunder, Navistar
Financial will immediately cause such Navistar Financial Subsidiary to pledge
and deposit such certificate or instrument with Navistar Financial, and Navistar
Financial will immediately deliver such certificate or instrument to the Trustee
hereunder as additional security (to the extent of Navistar Financial’s interest
therein) for the Secured Obligations.

(e) If a Notice of Acceleration is in effect, Navistar Financial shall promptly
upon the request of the Required Secured Parties, (i) deliver to the Trustee
hereunder as additional security (to the extent of Navistar Financial’s interest
therein) for the Secured Obligations any Instruments or Letters of Credit which
are pledged to and held by or on behalf of Navistar Financial and (ii) make
appropriate arrangements for any Marketable Securities held in a Securities
Account to be held by a Permitted Financial Intermediary in the name and for the
account of the Trustee as additional security (to the extent of Navistar
Financial’s interest therein) for the Secured Obligations. All such instruments
and letters of credit shall be endorsed or accompanied by duly executed and
undated instruments of transfer and assignment in blank so as to be in suitable
form for transfer by endorsement and delivery by the Trustee, all in form and
substance reasonably satisfactory to the Trustee.

 

29



--------------------------------------------------------------------------------

(f) The Trustee shall have the right to receive and, while any Notice of
Acceleration is in effect, to retain as Collateral hereunder in the Collateral
Account all dividends and other payments and distributions made upon or with
respect to (A) the Subsidiary Shares and (B) any Pledged Instruments delivered
hereunder pursuant to Section 4.01(a)(ii). Navistar Financial shall take all
such action as the Trustee may deem necessary or appropriate to give effect to
such right. All such dividends and other payments and distributions which are
received by Navistar Financial shall be received in trust for the benefit of the
Trustee and the other Secured Parties and, if the Trustee so directs so long as
a Notice of Acceleration is in effect, shall be segregated from other funds of
Navistar Financial and shall forthwith upon demand by the Trustee so long as a
Notice of Acceleration is in effect be paid over to the Trustee as Collateral
for deposit in the Collateral Account in the same form as received (with any
necessary endorsement). After a Notice of Acceleration has been cancelled, the
Trustee’s right to retain dividends, interest and other payments and
distributions under this Section 4.03(f) shall cease and the Trustee shall pay
over to Navistar Financial any such Collateral retained by it while such Notice
of Acceleration was in effect.

(g) (i) Unless a Notice of Acceleration shall be in effect, Navistar Financial
shall have the right, from time to time, to vote and to give consents,
ratifications and waivers with respect to the Subsidiary Shares and the Trustee
shall, upon receiving a written request from Navistar Financial, deliver to
Navistar Financial or as specified in such request such proxies, powers of
attorney, consents, ratifications and waivers in respect of any of the
Subsidiary Shares which are registered in the name of the Trustee or its nominee
as shall be specified in such request and be in form and substance satisfactory
to the Trustee.

(ii) If a Notice of Acceleration has been received by the Trustee and so long as
such Notice of Acceleration is in effect, the Trustee shall have the right (to
the extent permitted by law), and Navistar Financial shall take all such action
as may be necessary, or as the Trustee may reasonably request, to give effect to
such right, to vote and to give consents, ratifications and waivers, and take
any other action with respect to any or all of the Subsidiary Shares with the
same force and effect as if the Trustee were the absolute and sole owner
thereof.

SECTION 4.04. Liens on the Collateral. Navistar Financial shall not create or
suffer to exist any Lien on any Collateral other than (only with respect to
Collateral other than Subsidiary Shares) Permitted Liens. Without limiting the
generality of the foregoing, if any Lien on all or any part of the Collateral
shall be filed pursuant to Section 4068 or 302(f) of ERISA or Section 6323 of
the Internal Revenue Code, Navistar Financial shall cause such Lien to be
released within 30 days after such filing.

SECTION 4.05. Place of Business and Collateral. Navistar Financial will not
change the location of any of (i) its places of business, (ii) its chief
executive office, (iii) its jurisdiction of incorporation or (iv) the offices or
other locations where it keeps or holds any Collateral or any records relating
thereto from the location listed in the Perfection Certificate (except to the
extent temporary location elsewhere is needed in connection with litigation,
repossession or other collection activities) unless Navistar Financial,
promptly, and in any event within 30 days after making such change, notifies the
Trustee of such change, makes all UCC filings required by Section 4.01(a) and
takes all other action necessary, or that the Trustee may reasonably request, to
preserve, perfect, confirm and protect (to the extent contemplated hereby) the
Trustee’s Security Interest. Navistar Financial will not in any event change the
location of any Collateral, if such change would cause the Trustee’s Security
Interest in such Collateral to

 

30



--------------------------------------------------------------------------------

lapse or cease to be perfected. Navistar Financial will at all times maintain
its chief executive office within one of the 48 contiguous states in which
Article 9 of the Uniform Commercial Code (Secured Transactions) is in effect.
Navistar Financial will permit the Trustee, or any agent designated by it, at
any time and from time to time at the Trustee’s reasonable request during normal
business hours with reasonable prior notice, to inspect, audit, check and make
abstracts from Navistar Financial’s Books and Records.

SECTION 4.06. Insurance. (a) Navistar Financial will cause any group, property
or casualty insurance policy maintained by it on the Collateral to name the
Trustee, for the benefit of the Secured Parties, as an additional named insured,
loss payee, beneficiary or otherwise, as appropriate, to the extent its interest
may appear.

(b) If any portion of any real property that is subject to a mortgage or deed of
trust in favor of the Trustee for the benefit of the Secured Parties is at any
time located in an area identified by the Federal Emergency Management Agency
(or any successor agency) as a special flood hazard area with respect to which
flood insurance has been made available under the Flood Insurance Laws, then
Navistar Financial will (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, (ii) cooperate with the
Trustee and provide information reasonably required by the Trustee and the other
Secured Parties to comply with the Flood Laws and (iii) upon the request of the
Administrative Agent, deliver to the Trustee evidence of such compliance
reasonably satisfactory to the Trustee and the Required Secured Parties,
including, without limitation, evidence of annual renewals of such insurance.

SECTION 4.07. Collection Procedures. (a) On or before the date hereof, Navistar
Financial will establish a system of operations, accounts and instructions to
the Concentration Bank, Collection Banks, Proceeds Account Banks, International,
Dealers and Account Debtors, as provided in this Section.

Navistar Financial shall, subject to the provisions of Section 4.13,
(i) instruct any Account Debtor obligated to make payments under any Navistar
Financial Receivable (other than any Navistar Financial Receivable referred to
in clause (ii) below) to make such payments directly to a separate special
purpose account of Navistar Financial maintained at a Proceeds Account Bank and
containing only Proceeds (a “Proceeds Deposit Account”) and (ii) instruct any
Account Debtor obligated to make payments under any Navistar Financial
Receivable referred to in clause (d) of the definition of Navistar Financial
Receivables to make such payments (except to the extent that any Permitted
Receivables Sale Agreement may require otherwise with respect to Receivables
sold thereunder) to lock-boxes (the “Lock-boxes”) (in the case of any payments
in the form of cash, checks, drafts and other instruments or items for the
payment of money) and accounts (the “Collection Accounts”) (in the case of any
payments made by wire transfer or similar electronic means) maintained by
Navistar Financial with the Collection Banks. Payments on account of Wholesale
Receivables shall be paid to Lock-boxes and Collection Accounts which are
separate from those to which payments on account of Retail Receivables are made.
Navistar Financial shall, and shall request International and each Dealer to,
pay forthwith into Lock-boxes and Collection Accounts, as appropriate, in the
form received (or, in the case of any such payment received by wire transfer or
similar electronic means, by such means), all payments on account of Wholesale
Receivables and Retail Receivables received directly by Navistar Financial,
International or any such Dealer; provided that any such payments

 

31



--------------------------------------------------------------------------------

received by International shall be deposited forthwith by International into the
applicable retail suspense account of Navistar Financial (each such suspense
account and each suspense account referred to in the next succeeding sentence, a
“Suspense Account”) maintained by a Collection Bank. Navistar Financial shall
instruct each Collection Bank to transfer by wire transfer or similar electronic
means, on the same Business Day as received, all amounts deposited by wire
transfer or similar electronic means into the wholesale or retail Collection
Account maintained by such Collection Bank pursuant to this Section into a
special purpose account of Navistar Financial maintained at the Concentration
Bank (the “Proceeds Allocation Account”); provided that, if such Collection Bank
receives any such amounts on a day that is not a Business Day, or too late on a
Business Day to make such a transfer in accordance with such Collection Bank’s
normal procedures, then such Collection Bank may make such transfer on the next
succeeding Business Day. Navistar Financial shall instruct each Collection Bank
(x) to deposit all cash, checks, drafts and other instruments or items for the
payment of money paid into the wholesale or retail Lock-box (if any) maintained
by such Collection Bank pursuant to this Section forthwith in the wholesale or
retail Suspense Account of Navistar Financial, as appropriate, maintained by
such Collection Bank (except that such Collection Bank may deal with items which
are postdated, improperly endorsed or otherwise irregular in accordance with
such Collection Bank’s usual procedures) and (y) to transfer by wire transfer or
similar electronic means all cash, checks, drafts and other instruments or items
deposited into any Suspense Account maintained by such Collection Bank to the
Proceeds Allocation Account on the same Business Day as such items clear in
accordance with such Collection Bank’s customary clearing schedule; provided
that, if any such items so clear too late on a Business Day to make such a
transfer in accordance with such Collection Bank’s normal procedures, then such
Collection Bank may make such transfer on the next succeeding Business Day.
Navistar Financial shall not deposit or, except as set forth in this subsection
(a), cause to be deposited any amount in any Proceeds Deposit Account.

The Trustee is hereby directed to instruct the Concentration Bank to follow the
instructions of Navistar Financial given pursuant to this subsection (a).
Navistar Financial shall instruct the Concentration Bank to retain all amounts
transferred into the Proceeds Allocation Account in such account until they have
been identified by Navistar Financial, either by actual identification or, so
long as no Notice of Acceleration is in effect, by reasonable estimation in
accordance with Navistar Financial’s usual procedures, as (i) Sold Collections,
(ii) Retained Collections or (iii) other amounts. Upon such identification,
(w) Navistar Financial shall provide prompt notice thereof to the Concentration
Bank and the Trustee, (x) Retained Collections shall be transferred forthwith to
a Proceeds Deposit Account, (y) Sold Collections shall be transferred in
accordance with the terms under which the underlying Receivables were sold and
(z) other amounts shall be transferred in accordance with Navistar Financial’s
usual procedures. Such identification by Navistar Financial shall be effected as
soon as reasonably practicable.

Navistar Financial shall not permit any Proceeds to remain in any Deposit
Account (other than any such account that is a UCC Deposit Account) more than 10
days after receipt of such Proceeds by a Collection Bank.

If, notwithstanding the foregoing, the Trustee or any Purchaser shall in good
faith challenge Navistar Financial’s identification of any item of payment or
shall in good faith challenge any of Navistar Financial’s formulas for
allocating items of payment, KPMG (or such other accounting firm as shall be
acceptable to Navistar Financial, such Purchaser and the Trustee), at Navistar
Financial’s expense, shall determine the proper identification of such item of
payment or the propriety of such allocation formula. If any such determination
shall result in

 

32



--------------------------------------------------------------------------------

additional amounts being transferable to a Proceeds Deposit Account with respect
to any such item of payment, Navistar Financial shall promptly so transfer such
additional amounts and, if it has been determined that Navistar Financial’s
formula for allocation was in error, the proper allocation formula shall
thereafter be applied to allocate items of payment, subject to any subsequent
revision as provided herein. No such determination shall prevent Navistar
Financial, the Trustee or any Purchaser from litigating a claim to a greater
portion of such funds.

Navistar Financial will use all reasonable efforts to cause International and
each Account Debtor, Dealer, Proceeds Account Bank and Collection Bank to comply
with the foregoing procedures and instructions; provided that the failure of any
of them so to comply shall not constitute a breach of this subsection (a).

(b) The name in which such Lock-boxes, Collection Accounts, Suspense Accounts
and Proceeds Allocation Account are carried shall clearly indicate that
(i) certain of the items and funds deposited therein are the property of
Navistar Financial subject to the Trustee’s Security Interest and (ii) certain
other items and funds deposited therein are the property of one or more other
Persons. The name in which each Proceeds Deposit Account is carried shall
reflect the fact that all items and funds deposited therein are the property of
Navistar Financial subject to the Trustee’s Security Interest hereunder. The
instructions governing such Lock-boxes and accounts shall not be altered in any
material manner which is inconsistent with any Secured Instrument or which could
reasonably be expected to adversely affect the Trustee, any Secured Party or any
other holder of a Secured Obligation without the prior consent of the Required
Secured Parties.

(c) On or prior to the date hereof, as to (i) any Lock-box, Suspense Account or
Collection Account with a Collection Bank established on or before the date
hereof and (ii) any Proceeds Deposit Account with a Proceeds Account Bank
established on or before the date hereof, Navistar Financial has caused such
bank to deliver a writing to the Trustee confirming that the bank in question
has received the instructions and established the relevant accounts and
procedures referred to in this Section 4.07.

(d) Not later than 60 days after the date hereof (or such later date agreed to
by the Administrative Agent in its reasonable discretion), as to any Lock-box,
Suspense Account or Collection Account with a Collection Bank established on or
before the date hereof, and prior to establishing any Lock-box, Suspense Account
or Collection Account with any bank after the date hereof, Navistar Financial
will (A) cause such bank to deliver a writing to the Trustee confirming that the
bank in question has (x) received the instructions and established the relevant
accounts and procedures referred to in this Section and (y) expressly agreed
with Navistar Financial in an agreement governing such Lock-box, Suspense
Account or Collection Account, as applicable, that New York will be such bank’s
jurisdiction for purposes of Article 9-304 of the Uniform Commercial Code as in
effect in the State of New York or (B) execute and deliver to the Trustee an
account control agreement, in form and substance reasonably satisfactory to the
Trustee and the Administrative Agent, establishing that the such Lock-box,
Suspense Account or Collection Account, as applicable, is subject to the
Trustee’s “control” as defined in UCC Article 9-104 and whereby the bank
maintaining such Lock-box, Suspense Account or Collection Account agrees to
comply only with the instructions originated by the Trustee, without the further
consent of Navistar Financial, upon the delivery of a notice of sole control by
the Trustee. Navistar Financial may, from time to time after the date hereof,
designate a bank to act as a Collection Bank and such bank shall become a
Collection Bank for purposes of this Agreement, provided

 

33



--------------------------------------------------------------------------------

that (i) either (A) (I) with respect to each Lock-box, Suspense Account and
Collection Account maintained with such bank, such bank expressly agrees with
Navistar Financial in an agreement governing such Lock-box, Suspense Account or
Collection Account, as applicable, that New York will be such bank’s
jurisdiction for purposes of Article 9-304 of the Uniform Commercial Code as in
effect in the State of New York and (II) such bank has delivered a writing to
the Trustee confirming that the bank in question has (x) received the
instructions and established the relevant accounts and procedures referred to in
this Section and (y) with respect to each Lock-box, Suspense Account and
Collection Account maintained with such bank, expressly agreed with Navistar
Financial in an agreement governing such Lock-box, Suspense Account or
Collection Account, as applicable, that New York will be such bank’s
jurisdiction for purposes of Article 9-304 of the Uniform Commercial Code as in
effect in the State of New York or (B) Navistar Financial and the bank in
question have executed and delivered to the Trustee an account control agreement
with respect to each Lock-box, Suspense Account and Collection Account
maintained at such bank at such time, in form and substance reasonably
satisfactory to the Trustee and the Administrative Agent, establishing that the
such Lock-box, Suspense Account or Collection Account, as applicable, is subject
to the Trustee’s “control” as defined in UCC Article 9-104 and whereby such bank
agrees to comply only with the instructions originated by the Trustee, without
the further consent of Navistar Financial, upon the delivery of a notice of sole
control by the Trustee and (iii) Navistar Financial has delivered to the Trustee
an amended Schedule B, setting forth the then current list of Collection Banks.

(e) Not later than 60 days after the date hereof (or such later date agreed to
by the Administrative Agent in its reasonable discretion), as to any Proceeds
Deposit Account with a Proceeds Account Bank established on or before the date
hereof, and prior to establishing any Proceeds Deposit Account with any bank
after the date hereof, Navistar Financial will execute and deliver to the
Trustee an account control agreement, in form and substance reasonably
satisfactory to the Trustee and the Administrative Agent, establishing that the
such Proceeds Deposit Account is subject to the Trustee’s “control” as defined
in UCC Article 9-104 and whereby the bank maintaining such Proceeds Deposit
Account agrees to comply only with the instructions originated by the Trustee,
without the further consent of Navistar Financial, upon the delivery of a notice
of sole control by the Trustee. Navistar Financial may, from time to time after
the date hereof, designate a bank to act as a Proceeds Account Bank and such
bank shall become a Proceeds Account Bank for purposes of this Agreement,
provided that (i) Navistar Financial and the bank in question have executed and
delivered to the Trustee an account control agreement with respect to each
Proceeds Deposit Account maintained at such bank at such time, in form and
substance reasonably satisfactory to the Trustee and the Administrative Agent,
establishing that each applicable Proceeds Deposit Account is subject to the
Trustee’s “control” as defined in UCC Article 9-104 and whereby such bank agrees
to comply only with the instructions originated by the Trustee, without the
further consent of Navistar Financial, upon the delivery of a notice of sole
control by the Trustee and (ii) Navistar Financial has delivered to the Trustee
an amended Schedule C, setting forth the then current list of Proceeds Account
Banks.

(f) Unless a Notice of Acceleration is in effect, Navistar Financial shall be
entitled to instruct any Proceeds Account Bank to transfer amounts held in a
Proceeds Deposit Account maintained with such bank to or upon the order of
Navistar Financial, whereupon, unless such amounts are deposited in a UCC
Deposit Account, the Trustee’s Security Interest in such amounts (but not in any
property or rights concurrently or subsequently acquired by Navistar Financial
in consideration of Navistar Financial’s payment of any such amounts) shall
cease immediately without any further action on the part of the Trustee;
provided that Navistar

 

34



--------------------------------------------------------------------------------

Financial shall not instruct any Proceeds Account Bank to transfer funds from a
Proceeds Deposit Account to any other bank account maintained by Navistar
Financial which is not a Proceeds Deposit Account except to facilitate the
prompt application thereof in Navistar Financial’s business. With respect to any
Proceeds Deposit Account established on or before the date hereof, at any time
prior to the execution and delivery of the account control agreement with
respect to such Proceeds Deposit Account required pursuant to subsection
(f) above, after receiving notice from the Trustee that a Notice of Acceleration
is in effect, each Proceeds Account Bank shall immediately and from time to time
thereafter (unless it receives notice from the Trustee stating that such Notice
of Acceleration is no longer in effect) transfer all funds held in its Proceeds
Deposit Accounts to the Trustee for deposit in the Collateral Account and shall
notify the Trustee by electronic transmission as to the details of each such
transfer. With respect to any Proceeds Deposit Account that is subject to an
account control agreement as required pursuant to subsection (f) above, upon
receipt of a Notice of Acceleration, the Trustee shall deliver to the applicable
Proceeds Account Bank a notice of sole control with respect to such Proceeds
Deposit Account, and instruct the applicable Proceeds Account Bank to
immediately and from time to time thereafter (unless it receives notice from the
Trustee stating that such notice of sole control is no longer in effect)
transfer all funds held in such Proceeds Deposit Account to the Trustee for
deposit in the Collateral Account and notify the Trustee by electronic
transmission as to the details of each such transfer.

(g) Unless a Notice of Acceleration is in effect, Navistar Financial will, at
its expense and in accordance with its normal commercial practices, for the
benefit of the Trustee:

(i) ask for, demand, sue for, collect or cause to be collected from the Account
Debtor or Account Debtors on each Navistar Financial Receivable, as and when
due, any and all amounts, including interest, owing under or on account of such
Navistar Financial Receivable;

(ii) compromise and settle any dispute related to any Navistar Financial
Receivable; and

(iii) take or cause to be taken such action to repossess goods securing any
Navistar Financial Receivable, or to enforce any rights or liens arising
thereunder and to dispose of such repossessed goods as Navistar Financial may
deem proper;

provided that Navistar Financial will not be required to take any action under
this subsection (g) which would be contrary to any applicable law or court
order.

(h) Prior to the date hereof, the Trustee has caused the Concentration Bank to
deliver a writing to the Trustee and Navistar Financial, confirming that the
Concentration Bank has received the instructions of the Trustee and Navistar
Financial referred to in subsection (a) of this Section 4.07. The Concentration
Bank may at any time, by giving written notice to the Trustee and Navistar
Financial, resign its position as the Trustee’s agent and be discharged of its
responsibilities hereunder, such resignation to be effective upon the
appointment by the Trustee of a successor Concentration Bank (which Navistar
Financial shall have the right to designate), the acceptance of such appointment
by such successor Concentration Bank and the execution and delivery to the
Trustee by Navistar Financial and such successor Concentration Bank of an
account control agreement, in form and substance reasonably satisfactory to the
Trustee and the Administrative Agent, establishing that the Proceeds Allocation
Account with such successor

 

35



--------------------------------------------------------------------------------

Concentration Bank is subject to the Trustee’s “control” as defined in UCC
Article 9-104 and whereby such successor Collection Bank maintaining such
Proceeds Allocation Account agrees to comply only with the instructions
originated by the Trustee, without the further consent of Navistar Financial,
upon the delivery of a notice of sole control by the Trustee. If no successor
Concentration Bank shall be appointed and shall have accepted such appointment
within 30 days after the Concentration Bank gives the aforesaid notice of
resignation, the Trustee may appoint a successor Concentration Bank with the
consent of Navistar Financial or apply to any court of competent jurisdiction to
appoint a successor Concentration Bank. Upon the instruction of Navistar
Financial, the Trustee shall, upon ten days’ prior notice, remove the
Concentration Bank and appoint as its agent a successor Concentration Bank
designated by Navistar Financial, provided that such successor Concentration
Bank shall have accepted such appointment and satisfy the conditions set forth
in the immediately succeeding sentence. Any successor Concentration Bank
(i) shall be a bank having capital, surplus and undivided profits of at least
$250,000,000 if there be such a bank with such capital, surplus and undivided
profits willing, qualified and able to act as Concentration Bank upon reasonable
or customary terms and (ii) together with Navistar Financial, shall have
executed and delivered to the Trustee an account control agreement, in form and
substance reasonably satisfactory to the Trustee and the Administrative Agent,
establishing that the Proceeds Allocation Account with such successor
Concentration Bank is subject to the Trustee’s “control” as defined in UCC
Article 9-104 and whereby such successor Collection Bank maintaining such
Proceeds Allocation Account agrees to comply only with the instructions
originated by the Trustee, without the further consent of Navistar Financial,
upon the delivery of a notice of sole control by the Trustee.

(i) On or prior to the date that is 60 days after the date hereof (or such later
date agreed to by the Administrative Agent in its reasonable discretion),
Navistar Financial shall execute and deliver to the Administrative Agent an
account control agreement, in form and substance reasonably satisfactory to the
Trustee and the Administrative Agent, establishing that the Proceeds Allocation
Account listed on Schedule D is subject to the Trustee’s “control” as defined in
UCC Article 9-104 and whereby the bank maintaining such Proceeds Allocation
Account agrees to comply only with the instructions originated by the Trustee,
without the further consent of Navistar Financial, upon the delivery of a notice
of sole control by the Trustee.

SECTION 4.08. Delivery of Secured Instruments. Within 30 days after the date
hereof, Navistar Financial shall deliver to the Trustee true and complete copies
of all Secured Instruments as in effect on the date hereof. Navistar Financial
will deliver to the Trustee, promptly upon the execution thereof, a true and
complete copy of (i) each Secured Instrument entered into after the date hereof
and (ii) each amendment, modification or supplement to any Secured Instrument.

SECTION 4.09. Information as to Secured Parties. Navistar Financial shall
deliver to the Trustee between November 1 and November 15 in each year, and from
time to time upon reasonable request of the Trustee, a list setting forth as of
a date not more than 30 days prior to the date of such delivery, (i) for each
Secured Instrument (other than any Secured Instrument referred to in clause
(iii), (iv) or (v) below), the aggregate unpaid principal or face amount
outstanding thereunder, (ii) for each Secured Instrument (other than any Debt
Indenture and the Credit Agreement), to the extent known, the names of the
holders of Secured Obligations outstanding thereunder and the unpaid principal
or face amount thereof owing to each such holder, (iii) the aggregate unpaid
principal amount of Indenture Obligations outstanding under each Debt Indenture
and the name and address of the Indenture Trustee thereunder, (iv) the

 

36



--------------------------------------------------------------------------------

aggregate unpaid principal amount of loans outstanding under the Credit
Agreement and the name and address of the Administrative Agent thereunder, and
(v) in the case of Secured Obligations other than Indenture Obligations and the
Credit Agreement, the name and address of any duly authorized representative of
the Secured Parties holding such Secured Obligations designated in accordance
with Section 7.11(b). Navistar Financial shall furnish to the Trustee within 30
days after the date hereof a list setting forth the name and address of each
party to whom notices must be sent under each Secured Instrument in effect on
the date hereof and Navistar Financial shall furnish promptly to the Trustee any
changes or additions to such list of which it receives notice. The Trustee shall
provide a copy of such list to any Secured Party requesting it.

SECTION 4.10. Stamp and Other Similar Taxes. Navistar Financial shall indemnify
and hold harmless the Trustee and each Secured Party from any present or future
claim or liability for any stamp or any other similar tax and any penalties or
interest with respect thereto which may be assessed, levied or collected by any
jurisdiction in connection with this Agreement, the Trust Estate or any
Collateral.

SECTION 4.11. Filing Fees; Excise Taxes. Navistar Financial shall make any and
all payments in respect of all search, filing, recording and registration fees,
taxes, excise taxes and other similar imposts which may be payable or determined
to be payable in respect of the execution, delivery and performance of this
Agreement.

SECTION 4.12. Collateral Reports. Navistar Financial shall furnish or cause to
be furnished to the Trustee from time to time, as promptly as feasible upon the
Trustee’s reasonable request, schedules or other reports generated by Navistar
Financial in the ordinary course of business identifying and describing the
Collateral (including, without limitation, the locations of Books and Records
and other Collateral), all as the Trustee may reasonably request.

SECTION 4.13. Government Receivables. (a) Navistar Financial’s right, title and
interest in any Receivables as to which the United States of America or any
agency or a department thereof is the obligor (“Government Receivables”) shall
constitute “Navistar Financial Receivables”; provided that nothing in this
Agreement shall obligate Navistar Financial to comply with the federal
Assignment of Claims Act as set forth in 31 U.S.C.A. § 3727 (1983) and 41
U.S.C.A. § 15 (1987) (the “FACA”) until it is required to do so pursuant to
subsection (b) below or to instruct any Account Debtor under any Government
Receivable to make any payment into a Lock-box or Collection Account referred to
in Section 4.07.

(b) If at any time:

(i) Navistar Financial notifies the Trustee that it desires to comply with the
FACA with respect to the assignment to the Trustee of any Government Receivable,
or

(ii) the Required Secured Parties notify the Trustee and Navistar Financial that
(A) they have determined that Government Receivables at the end of any month are
more than $100,000,000 and (B) they have decided to require Navistar Financial
to comply with the FACA with respect to the assignment to the Trustee of
Government Receivables to the extent necessary so that Government Receivables as
to which Navistar Financial has not so complied will be less than $100,000,000,

 

37



--------------------------------------------------------------------------------

then Navistar Financial will file with the appropriate contracting officer, head
of department or agency or disbursing officer appropriate written notices of
assignment which comply with the FACA

(x) within 30 days after the Trustee’s receipt of a notice described in clause
(i) or (ii) above as to Government Receivables arising before the receipt of
such notice, and

(y) promptly after the execution of the relevant contract as to Government
Receivables arising after receipt of such notice

to the extent required to comply with clause (i) or (ii) above and permitted by
the terms of such Government Receivables.

(c) Notwithstanding any other provision of this Agreement, unless a Notice of
Acceleration is in effect, any amounts received by the Trustee with respect to
any Government Receivables assigned pursuant to the FACA shall be deposited in
one or more special demand UCC Deposit Accounts (each a “Government Account”),
the balance of which shall be subject to withdrawal or transfer upon the order
of Navistar Financial in accordance with the Trustee’s or such agent’s normal
rules and regulations governing commercial demand deposit accounts. If a Notice
of Acceleration is delivered and so long as it remains in effect, any amounts in
Government Accounts shall be held and applied by the Trustee or such agent in
accordance with the provisions of Article VI. The Trustee agrees that such
reports as may be requested by Navistar Financial as to the source of funds
deposited in the Government Accounts will be rendered at reasonable intervals.

ARTICLE V

ACCELERATION OF SECURED OBLIGATIONS; REMEDIES

SECTION 5.01. Notice of Acceleration. (a) Upon receipt of a Notice of
Acceleration, the Trustee shall (i) immediately notify Navistar Financial, any
co-trustee, each Purchaser, the Concentration Bank, each Proceeds Account Bank
and each insurance company that has issued an insurance policy naming the
Trustee as an additional named insured, loss payee, beneficiary or otherwise in
accordance with Section 4.06 (provided that Navistar Financial shall have
notified, and hereby agrees to notify, the Trustee of the proper address or
e-mail address for such each such notice) of the receipt and contents thereof
and (ii) within ten days thereafter, notify each Secured Party thereof. So long
as such Notice of Acceleration is in effect, the Trustee shall exercise the
rights and remedies provided in this Article. The Trustee is not empowered to
exercise any remedy hereunder unless a Notice of Acceleration is in effect.

(b) A Notice of Acceleration shall become effective upon receipt thereof by the
Trustee. A Notice of Acceleration, once effective, shall remain in effect unless
and until it is cancelled as provided in Section 5.01(c).

(c) The party or parties giving a Notice of Acceleration shall be entitled to
cancel such notice by delivering a written notice of cancellation to the Trustee
(i) before the Trustee takes any action to exercise any remedy with respect to
the Collateral or (ii) thereafter, if the Trustee believes that all actions it
has taken to exercise any remedy or remedies with respect to

 

38



--------------------------------------------------------------------------------

the Collateral can be reversed without undue difficulty; provided that no Notice
of Acceleration shall be cancelled more than 30 days after it is received by the
Trustee. The Trustee shall immediately notify Navistar Financial as to the
receipt and contents of any such notice of cancellation and shall promptly
notify Navistar Financial, any co-trustee, the Concentration Bank, each Proceeds
Account Bank, each insurance company that has received notice of the relevant
Notice of Acceleration in accordance with Section 5.01(a), each Purchaser and
each other Secured Party as to the cancellation of any Notice of Acceleration.

SECTION 5.02. General Authority of the Trustee over the Collateral. Navistar
Financial hereby irrevocably constitutes and appoints the Trustee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of Navistar
Financial or in its own name, from time to time in the Trustee’s discretion, so
long as any Notice of Acceleration is in effect, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Agreement and accomplish
the purposes hereof and, without limiting the generality of the foregoing,
Navistar Financial hereby gives the Trustee the power and right on behalf of
Navistar Financial, without notice to or further assent by Navistar Financial,
except as provided in Section 5.03(b), to do the following:

(i) to ask for, demand, sue for, collect, receive and give acquittance for any
and all moneys due or to become due upon, or in connection with, the Collateral;

(ii) to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
instruments and Chattel Paper taken or received by the Trustee as, or in
connection with, the Collateral;

(iii) to commence, prosecute, defend, settle, compromise or adjust any claim,
suit, action or proceeding with respect to, or in connection with, the
Collateral;

(iv) to sell, transfer, assign or otherwise deal in or with the Collateral or
any part thereof or the proceeds or avails thereof as fully and effectively as
if the Trustee were the absolute owner thereof;

(v) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto; and

(vi) to do, at its option and at the expense and for the account of Navistar
Financial, at any time or from time to time, all acts and things which the
Trustee deems necessary to protect or preserve the Collateral and to realize
upon the Collateral.

SECTION 5.03. Remedies; Rights Upon Acceleration of Secured Obligations. (a) If
a Notice of Acceleration is in effect and the related 30-day cancellation period
referred to in the proviso to the first sentence of Section 5.01(c) shall have
expired:

(i) The Trustee may at any time, without further notice to Navistar Financial,
notify Account Debtors that a security interest in their obligations has been
granted to the Trustee and that payments thereunder or in respect thereof should
be made directly to the Trustee. If requested by the Trustee, Navistar Financial
will so notify Account Debtors. The Trustee may in its own name or in the name
of others communicate with Account Debtors.

 

39



--------------------------------------------------------------------------------

(ii) All payments received by Navistar Financial under or in connection with the
Collateral shall be held by Navistar Financial in trust for the Trustee, shall
be segregated from other funds of Navistar Financial and shall, forthwith upon
receipt by Navistar Financial, be turned over to the Trustee, in the same form
as received by Navistar Financial (duly endorsed to the Trustee, if required)
for deposit in the Collateral Account.

(iii) Any and all such payments so received by the Trustee (whether from
Navistar Financial or otherwise) shall be deposited by the Trustee in the
Collateral Account. Any Proceeds, whether consisting of cash, checks, notes,
drafts, bills of exchange, money orders or commercial paper of any kind
whatsoever, shall be deposited or held in the Collateral Account when received.

(b) If a Notice of Acceleration is in effect, the Trustee may exercise, in
addition to all other rights and remedies granted to it in this Agreement, all
rights and remedies of a secured party under the UCC (whether or not in effect
in the jurisdiction where such rights are exercised) and, for the purpose of
enforcing any and all rights and remedies of the Trustee under this Agreement,
may (i) enter, with or without process of law and without breach of the peace,
any premises where any of the Collateral is or may be located, and without
charge or liability to the Trustee seize and remove such Collateral from such
premises and (ii) have access to and use Navistar Financial’s Books and Records
relating to the Collateral. Without limiting the generality of the foregoing,
Navistar Financial agrees that in any such event the Trustee, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of the time and place of any public or private sale) to
or upon Navistar Financial or any other Person (all of which demands,
advertisements and/or notices are hereby waived by Navistar Financial), may
forthwith withdraw all cash and investments in the Collateral Account and apply
such cash and investments and other cash, if any, then held by it as Collateral
as specified in Section 6.04, withdraw all or any portion of the funds on
deposit in any Deposit Account or Government Account and otherwise collect,
receive, appropriate and realize upon the Collateral or any part thereof, and/or
forthwith sell, lease, assign, give an option or options to purchase or
otherwise dispose of and deliver the Collateral (or contract to do so) or any
part thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any office of the Trustee or elsewhere in such commercially
reasonable manner as it may deem best, for cash or on credit or for future
delivery and at such price or prices as the Trustee may deem satisfactory. Upon
any such sale the Trustee shall have the right to deliver, assign and transfer
to the purchaser thereof the Collateral so sold. Each purchaser at any such sale
shall hold the Collateral so sold to it absolutely and free from any claim or
right of whatsoever kind, including any equity or right of redemption of
Navistar Financial which may be waived, and Navistar Financial, to the extent
permitted by applicable law, hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted. The Trustee or any Secured Party shall have the
right upon any such public sale, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Trustee may fix in
the notice of such sale. The Trustee shall not be obligated to make any such
sale pursuant to any such notice. The Trustee may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may be made at any time or place to which the same may be so
adjourned. In the case of any sale of all or any part of the Collateral on
credit or for future delivery, the Collateral sold

 

40



--------------------------------------------------------------------------------

may be retained by the Trustee until the selling price is paid by the purchaser
thereof, but the Trustee shall not incur any liability in case of the failure of
such purchaser to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may again be sold upon like notice. The Trustee is
authorized, in connection with any such sale, if it deems it advisable so to do,
(i) to restrict the prospective bidders on or purchasers of any of the Pledged
Securities to a limited number of sophisticated investors who will represent and
agree that they are purchasing for their own account for investment and not with
a view to the distribution or sale of any of such Pledged Securities, (ii) to
cause to be placed on certificates for any or all of the Pledged Securities or
on any other securities pledged hereunder a legend to the effect that such
security has not been registered under the Securities Act of 1933, as amended,
and may not be disposed of in violation of the provision of said Act, and
(iii) to impose such other limitations or conditions in connection with any such
sale as the Trustee deems necessary or advisable in order to comply with said
Act or any other law. Navistar Financial covenants and agrees that it will and
will cause each Navistar Financial Subsidiary to execute and deliver such
documents and take such other action as the Trustee deems necessary or advisable
in order that any such sale may be made in compliance with the law. Navistar
Financial further agrees, at the Trustee’s request, to assemble the Collateral,
and to make it available to the Trustee at places which the Trustee shall
reasonably select, whether at Navistar Financial’s premises or elsewhere. The
Trustee shall deposit the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale in the Collateral Account. To the
extent permitted by applicable law, Navistar Financial waives all claims,
damages and demands against the Trustee or any other Secured Party arising out
of the foreclosure, repossession, retention or sale of the Collateral. The
Trustee shall give Navistar Financial not less than 10 Business Days’ notice
(which notification shall be deemed given when mailed, postage prepaid,
addressed to Navistar Financial at its address determined pursuant to
Section 9.01) of the time and place of any public sale or other intended
disposition or of the time after which a private sale or other intended
disposition may take place and Navistar Financial agrees that such notice is
“reasonable notification” within the meaning of Section 9-611 of the UCC;
provided that no such notice shall be required in the case of the public or
private sale or other intended disposition of any Collateral which is perishable
or threatens to decline speedily in value or is of a type customarily sold on a
recognized market. The Trustee may also render any or all of the Collateral
unusable at Navistar Financial’s premises and may dispose of such Collateral on
such premises without liability for rent or costs. Notwithstanding any provision
of this Section 5.03 to the contrary, the rights and remedies of the Trustee
with respect to any Collateral subject to a Senior Lien shall be subject to the
terms of any subordination agreement with respect thereto executed and delivered
in accordance with Section 2.06. The Trustee shall be entitled to consult with
financial advisors, accountants and counsel in connection with the sale of any
Collateral and the Trustee shall not be liable for any actions it takes in
reliance upon the advice of those financial advisors, accountants and counsel
selected by it without gross negligence or willful misconduct.

SECTION 5.04. Right to Initiate Judicial Proceedings. If a Notice of
Acceleration is in effect, the Trustee (i) shall have the right and power to
institute and maintain such suits and proceedings as it may deem appropriate to
protect and enforce the rights vested in it by this Agreement and (ii) may
proceed by suit or suits at law or in equity to enforce such rights and to
foreclose upon the Collateral and to sell all or, from time to time, any of the
Collateral under the judgment or decree of a court of competent jurisdiction.

SECTION 5.05. Right to Appoint a Receiver. If a Notice of Acceleration is in
effect, upon the filing of a bill in equity or other commencement of judicial
proceedings to

 

41



--------------------------------------------------------------------------------

enforce the rights of the Trustee or of the other Secured Parties under this
Agreement, the Trustee shall, to the extent permitted by law, be entitled as a
matter of right to the appointment of a receiver or receivers (who may be the
Trustee) of the Trust Estate, or any part thereof, and of the profits, revenues
and other income thereof, pending such proceedings, with such powers as the
court making such appointment shall confer, and to the entry of an order
directing that the profits, revenues and other income of the property
constituting the whole or any part of the Trust Estate be segregated,
sequestered and impounded for the benefit of the Trustee and the Secured
Parties, and Navistar Financial irrevocably consents to the appointment of such
receiver or receivers and to the entry of such order; provided that,
notwithstanding the appointment of any receiver, the Trustee shall be entitled
to retain possession and control of all cash held by or deposited with it
pursuant to this Agreement.

SECTION 5.06. Instructions of Required Secured Parties. (a) The Required Secured
Parties shall have the right, by one or more instruments in writing executed and
delivered to the Trustee, to direct the time, method and place of conducting any
proceeding for any right or remedy available to the Trustee, or of exercising
any trust or power conferred on the Trustee, or for the appointment of a
receiver, or for the taking of any action authorized by this Article; provided
that (i) such direction shall not conflict with the provisions of law or of this
Agreement and (ii) the Trustee shall be indemnified as provided in
Section 7.04(d). Nothing in this Section shall impair the right of the Trustee
in its discretion to take any action which it deems proper and which is not
inconsistent with such direction by the Required Secured Parties. In the absence
of such direction, the Trustee shall have no duty to take or refrain from taking
any action unless explicitly required herein.

(b) If, within 45 days after the Trustee receives a Notice of Acceleration which
has not been cancelled, the Trustee shall not have received written directions
from the Required Secured Parties pursuant to subsection (a) above for the
exercise of rights or remedies by the Trustee, the Trustee shall, until it
receives written directions from the Required Secured Parties, follow written
directions from Secured Parties holding more than 50% of the Secured Obligations
then outstanding under the Secured Instruments in respect of which Notices of
Acceleration have been given; provided that (i) such direction shall not
conflict with the provisions of applicable law or of this Agreement, (ii) the
Trustee shall be indemnified as provided in Section 7.04(d) and (iii) if any
Secured Instrument is a Debt Indenture the relevant Indenture Trustee shall be
deemed to be the holder of all Secured Obligations outstanding thereunder.

SECTION 5.07. Remedies Not Exclusive. (a) No remedy conferred upon or reserved
to the Trustee herein is intended to be exclusive of any other remedy or
remedies, but every such remedy shall be cumulative and shall be in addition to
every other remedy conferred herein or now or hereafter existing at law or in
equity or by statute.

(b) No delay or omission by the Trustee to exercise any right, remedy or power
hereunder shall impair any such right, remedy or power or shall be construed to
be a waiver thereof, and every right, power and remedy given under this
Agreement to the Trustee may be exercised from time to time and as often as may
be deemed expedient by the Trustee.

(c) If the Trustee shall have proceeded to enforce any right, remedy or power
under this Agreement and the proceeding for the enforcement thereof shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to the

 

42



--------------------------------------------------------------------------------

Trustee, then Navistar Financial, the Trustee and the Secured Parties shall,
subject to any determination in such proceeding, severally and respectively be
restored to their former positions and rights hereunder with respect to the
Trust Estate and in all other respects, and thereafter all rights, remedies and
powers of the Trustee shall continue as though no such proceeding had been
taken.

(d) All rights of action and of asserting claims upon or under this Agreement
may be enforced by the Trustee without the possession of any Secured Instrument
or Indenture Obligation or the production thereof in any trial or other
proceeding relative thereto, and any suit or proceeding instituted by the
Trustee shall be brought in its name as Trustee and any recovery of judgment
shall be held as part of the Trust Estate.

SECTION 5.08. Waiver and Estoppel. (a) Navistar Financial agrees, to the extent
it may lawfully do so, that it will not at any time in any manner whatsoever
claim or take the benefit or advantage of any appraisement, valuation, stay,
extension, moratorium, turnover or redemption law, or any law permitting it to
direct the order in which the Collateral shall be sold, now or at any time
hereafter in force, which may delay, prevent or otherwise affect the performance
or enforcement of this Agreement and hereby waives all benefit or advantage of
all such laws and covenants that it will not hinder, delay or impede the
execution of any power granted to the Trustee in this Agreement but will suffer
and permit the execution of every such power as though no such law were in
force; provided that this subsection (a) shall not be construed as a waiver of
any rights of Navistar Financial under any applicable federal bankruptcy law.

(b) Navistar Financial, to the extent it may lawfully do so, on behalf of itself
and all who may claim through or under it, including, without limitation, any
and all subsequent creditors, vendees, assignees and lienors, waives and
releases all rights to demand or to have any marshalling of the Collateral upon
any sale, whether made under any power of sale herein granted or pursuant to
judicial proceedings or upon any foreclosure or any enforcement of this
Agreement and consents and agrees that all the Collateral may at any such sale
be offered and sold as an entirety.

(c) Navistar Financial waives presentment, demand, protest and any notice of any
kind (except notices explicitly required hereunder) in connection with this
Agreement and any action taken by the Trustee with respect to the Collateral.

SECTION 5.09. Limitation by Law. All rights, remedies and powers provided by
this Article and by Article VI may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Article are intended to be subject to all applicable
mandatory provisions of law which may be controlling and to be limited to the
extent necessary so that they will not render this Agreement invalid or
unenforceable in whole or in part.

ARTICLE VI

COLLATERAL ACCOUNT; DISTRIBUTIONS

SECTION 6.01. The Collateral Account. Prior to the date hereof, there has been
established and, at all times thereafter until the trusts created by this
Agreement shall have

 

43



--------------------------------------------------------------------------------

terminated in accordance with the terms hereof, there shall be maintained with
the Trustee at the office of the Trustee’s corporate trust division an account
which shall be entitled the “Navistar Financial Collateral Account” (the
“Collateral Account”). All moneys which are required by this Agreement to be
delivered to the Trustee while a Notice of Acceleration is in effect or which
are received by the Trustee or any agent to the Trustee in respect of the
Collateral, whether in connection with the exercise of the remedies provided in
this Agreement or otherwise, while a Notice of Acceleration is in effect shall
be deposited in the Collateral Account and held by the Trustee as part of the
Trust Estate and applied in accordance with the terms of this Agreement. Upon
the cancellation of any Notice of Acceleration pursuant to Section 5.01(c), the
Trustee shall cause all funds on deposit in the Collateral Account to be applied
as follows:

(i) all amounts transferred to the Collateral Account from a Proceeds Deposit
Account pursuant to Section 4.07(f) shall be returned to such Proceeds Deposit
Account or, at the request of Navistar Financial, to any other Proceeds Deposit
Account, and

(ii) all other amounts remaining in the Collateral Account (including any
amounts transferred to the Collateral Account from a Securities Account pursuant
to Section 4.02(e), all dividends and other payments and distributions made upon
or with respect to the Subsidiary Shares transferred into the Collateral Account
pursuant to Section 4.03(e) and any insurance proceeds transferred into the
Collateral Account) shall be paid over by the Trustee to Navistar Financial or
as it may direct.

SECTION 6.02. Control of Collateral Account. All right, title and interest in
and to the Collateral Account shall vest in the Trustee, and funds on deposit in
the Collateral Account shall constitute part of the Trust Estate. The Collateral
Account shall be subject to the exclusive dominion and control of the Trustee
pursuant to UCC Article 9-104(a)(1).

SECTION 6.03. Investment of Funds Deposited in Collateral Account. The Trustee
shall invest and reinvest moneys on deposit in the Collateral Account at any
time that a Notice of Acceleration is not in effect at the written direction of
Navistar Financial in the investments listed below (such investments,
collectively referred to as “Marketable Securities”):

(i) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than
twenty-four months from the date of acquisition;

(ii) certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any commercial bank incorporated under the laws of the United
States of America, any state thereof or the District of Columbia having capital
and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or
better;

(iii) repurchase obligations or securities lending arrangements for underlying
securities of the types described in clauses (i) and (ii) above entered into
with any financial institution meeting the qualifications specified in clause
(ii) above;

 

44



--------------------------------------------------------------------------------

(iv) commercial paper having a rating of at least “A-2” from S&P or “P-2” from
Moody’s and in each case maturing within 270 days after the date of acquisition
or asset-backed securities having a rating of at least “A” from S&P or “A2” from
Moody’s and in each case maturing within thirty-six months after the date of
acquisition;

(v) demand or time deposit accounts used in the ordinary course of business with
overseas branches of commercial banks incorporated under the laws of the United
States of America, any state thereof or the District of Columbia; provided that
such commercial bank has, at the time of the investment therein, (1) capital,
surplus and undivided profits (as of the date of such institution’s most
recently published financial statements) in excess of $100,000,000 and (2) the
long-term unsecured debt obligations (other than such obligations rated on the
basis of the credit of a Person other than such institution) of such
institution, at the time of the investment therein, are rated at least “A” from
S&P or “A2” from Moody’s;

(vi) obligations (including, but not limited to demand or time deposits,
bankers’ acceptances and certificates of deposit) issued or guaranteed by a
depository institution or trust company incorporated under the laws of the
United States of America, any state thereof or the District of Columbia;
provided that (A) such instrument has a final maturity not more than one year
from the date of purchase thereof and (B) such depository institution or trust
company has at the time of the investment therein or contractual commitment
providing for such investment, (x) capital, surplus and undivided profits (as of
the date of such institution’s most recently published financial statements) in
excess of $100,000,000 and (y) the long-term unsecured debt obligations (other
than such obligations rated on the basis of the credit of a Person other than
such institution) of such institution, at the time of the investment therein or
contractual commitment providing for such investment, are rated at least “A”
from S&P or “A2” from Moody’s; and

(vii) money market funds at least 95% of the assets of which constitute
permitted investments of the kinds described in clauses (i) through (v) above;

provided that the aggregate amount invested in obligations of the types
described in clauses (ii), (iii) and (vii) above of any one issuer shall not
exceed $10,000,000 at any time. Notwithstanding the foregoing, investments which
would otherwise constitute permitted investments of the kinds described in
clauses (i), (ii), (iii) and (iv) that are permitted to have maturities in
excess of twelve months shall only be deemed to be permitted investments under
this section if and only if the total weighted average maturity of all permitted
investments of the kinds described in clauses (i), (ii), (iii) and (iv) does not
exceed twelve months on an aggregate basis. All such investments and the
interest and income received thereon and the net proceeds realized on the sale
or redemption thereof shall be held in the Collateral Account as part of the
Trust Estate. The Trustee shall not have any liability for any loss sustained as
a result of any investment made as provided above, any liquidation of any such
investment prior to its maturity, or the failure of an authorized person of
Navistar Financial to provide any written instruction to invest or reinvest
moneys on deposit in the Collateral Account or any earnings thereon.

SECTION 6.04. Application of Moneys. (a) The Trustee shall have the right at any
time to apply moneys of Navistar Financial held by it in the Collateral Account
to the payment of due and unpaid Trustee’s Fees. Subject to Section 6.05, all
remaining moneys held

 

45



--------------------------------------------------------------------------------

by the Trustee in the Collateral Account while a Notice of Acceleration is in
effect shall, to the extent available for distribution (it being understood that
the Trustee may liquidate investments prior to maturity in order to make a
distribution pursuant to this Section), be distributed by the Trustee on dates
fixed by the Trustee (the first of which shall be within 90 days after the
Trustee receives a Notice of Acceleration and the remainder of which shall be
monthly thereafter on the day of the month corresponding to the first
Distribution Date (or, if there is no such corresponding day, the last day of
such month) for such distribution (individually a “Distribution Date” and
collectively “Distribution Dates”) in the following order of priority:

First: to any Secured Party which has theretofore advanced or paid any unpaid
Trustee’s Fees constituting administrative expenses allowable under
Section 503(b) of the Bankruptcy Code, an amount equal to the amount thereof so
advanced or paid by such Secured Party prior to such Distribution Date;

Second: to any Secured Party which has theretofore advanced or paid any unpaid
Trustee’s Fees other than such administrative expenses, an amount equal to the
amount thereof so advanced or paid by such Secured Party prior to such
Distribution Date;

Third: to the Secured Parties entitled thereto, an amount equal to their
respective Catch-up Amounts (as defined in subsection (c) below), if any, and,
if such moneys shall be insufficient to pay such Catch-up Amounts in full, then
to such Secured Parties ratably in proportion to their respective Catch-up
Amounts;

Fourth: to the Secured Parties entitled thereto in an amount equal to the unpaid
principal of, premium, if any, and interest on the Secured Obligations (other
than Financial Services Obligations) then outstanding whether or not then due
and payable, and all unpaid amounts then due and payable by Navistar Financial
in respect of the Financial Services Obligations, and all unpaid fees and
expenses of any Indenture Trustee under any Debt Indenture, and, if such moneys
shall be insufficient to pay such principal, premium, interest and other amounts
in full, then ratably (without priority of any one over any other, except in
accordance with applicable subordination provisions) to the Secured Parties in
proportion to the unpaid amounts thereof on such Distribution Date;

Fifth: to the Secured Parties, amounts equal to all other sums then due and
payable in respect of the Secured Obligations, including, without limitation,
the costs and expenses of the Secured Parties and their representatives which
are due and payable under the relevant Secured Instruments as of such
Distribution Date and, if such moneys shall be insufficient to pay such sums in
full, then ratably to the Secured Parties in proportion to such sums; and

Sixth: any surplus then remaining shall be paid to Navistar Financial or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

Notwithstanding the foregoing, no amounts received from Navistar Financial shall
be applied to Excluded Swap Obligations of Navistar Financial.

(b) The term “unpaid” as used in clause Fourth of subsection (a) above and in
subsection (c) below, with respect to any Secured Obligations, refers:

 

46



--------------------------------------------------------------------------------

(i) in the absence of a bankruptcy proceeding with respect to Navistar
Financial, to all amounts of such Secured Obligations outstanding as of a
Distribution Date, and

(ii) during the pendency of a bankruptcy proceeding with respect to Navistar
Financial, to all amounts which have not been disallowed by the bankruptcy court
in respect of such Secured Obligations as a basis for distribution (including
estimated amounts, if any, allowed in respect of contingent claims),

to the extent that prior distributions (whether actually distributed or set
aside pursuant to Section 6.05) have not been made in respect thereof.

(c) Catch-up Amounts shall be calculated on any Distribution Date before giving
effect to any distribution on such Distribution Date pursuant to clauses Fourth,
Fifth and Sixth of subsection (a) above. The term “Catch-up Amount” means, with
respect to any Secured Instrument, the amount, if any, required to be
distributed to the Secured Party or Parties in respect of Secured Obligations
thereunder, so that, immediately after such distribution, the ratio of (i) all
amounts theretofore distributed hereunder to such Secured Party or Parties in
respect of such Secured Instrument to (ii) the unpaid amount then due and
payable to such Secured Party or Parties thereunder plus the amount of all
distributions theretofore made hereunder in respect thereof, is equal to the
highest ratio of (x) all amounts theretofore distributed hereunder in respect of
any other Secured Instrument to (y) the unpaid amount then due and payable to
the Secured Party or Parties with respect thereto plus the amount of all
distributions theretofore made hereunder in respect thereof.

(d) Nothing in this Agreement shall affect the subordinated status of any
subordinated Secured Obligation or affect the rights or obligations of any
Secured Party under any applicable subordination provisions, and payments made
to or by a Secured Party by reason of any subordination provisions shall be
disregarded for purposes of computing the amounts of distributions made pursuant
to this Section.

SECTION 6.05. Application of Moneys Distributable to Indenture Trustees. If at
any time any moneys collected or received by the Trustee pursuant to this
Agreement are distributable pursuant to Section 6.04 to an Indenture Trustee and
if such Indenture Trustee shall notify the Trustee, which shall then notify
Navistar Financial, that no provision is made under the relevant Debt Indenture
for the application by such Indenture Trustee of moneys (whether because the
Secured Obligations issued under such Debt Indenture have not become due and
payable or otherwise) and that such Debt Indenture does not effectively provide
for the receipt and the holding by such Indenture Trustee of such moneys pending
the application thereof, then the Trustee shall invest such amounts at the
written direction of Navistar Financial in obligations of the kinds referred to
in clauses (i) and (ii) of Section 6.03 maturing within 90 days after they are
acquired by the Trustee and shall hold all such amounts so distributable and all
such investments and the net proceeds thereof in trust solely for such Indenture
Trustee (in its capacity as trustee) and for no other purpose until such time as
such Indenture Trustee shall request the delivery thereof by the Trustee for
application pursuant to such Debt Indenture.

SECTION 6.06. Trustee’s Calculations. In making the determinations and
allocations required by Sections 6.04 and 6.05, the Trustee may rely upon
information supplied by each Secured Party as to the amounts payable with
respect to Secured Obligations held by

 

47



--------------------------------------------------------------------------------

such Secured Party or as to the amounts of unpaid principal outstanding under
the Debt Indentures, premium, if any, with respect thereto, and interest accrued
thereon, as the case may be, and the Trustee shall have no liability to any of
the other Secured Parties for actions taken in reliance on such information. All
distributions made by the Trustee pursuant to such Sections shall be (subject to
any decree of any court of competent jurisdiction) final and the Trustee shall
have no duty to inquire as to the application by the Secured Parties of any
amounts distributed to them.

SECTION 6.07. Pro Rata Sharing. If, through the operation of any bankruptcy,
reorganization, insolvency or other laws or otherwise, the Trustee’s Security
Interest is avoided with respect to some, but not all, of the Secured
Obligations then outstanding, the Trustee shall nonetheless apply the proceeds
of the Collateral (net of any unpaid Trustee’s Fees) collected by it for the
benefit of the holders of all Secured Obligations (except any holder as to which
such security interest would have been enforced but for the gross negligence or
willful misconduct of such holder or any predecessor in interest of such holder)
in the proportions and subject to the priorities specified above; provided that,
if the Trustee’s Security Interest is avoided with respect to any Additional
Secured Obligation, no proceeds of the Collateral collected with respect to
other Secured Obligations shall be distributed under this Section with respect
to such Additional Secured Obligation. To the extent that the Trustee
distributes proceeds collected with respect to Secured Obligations held by one
holder to or on behalf of Secured Obligations held by a second holder, the first
holder shall be deemed to have purchased a participation in the Secured
Obligations held by the second holder, or shall be subrogated to the rights of
the second holder to receive any subsequent payments and distributions made with
respect to the portion thereof paid or to be paid by the application of such
proceeds.

ARTICLE VII

THE TRUSTEE

SECTION 7.01. Acceptance of Trust. The Trustee, for itself and its successors,
hereby accepts the trusts created by this Agreement upon the terms and
conditions hereof.

SECTION 7.02. Exculpatory Provisions. (a) The Trustee shall not be responsible
in any manner whatsoever for the correctness of any recitals, statements,
representations or warranties herein, all of which are made solely by Navistar
Financial. The Trustee makes no representations as to the value or condition of
the Collateral or the Trust Estate or any part thereof, or as to the title of
Navistar Financial thereto or as to the security afforded by this Agreement, or
as to the validity, execution (except its own execution), enforceability,
legality or sufficiency of this Agreement or of the Secured Obligations, and the
Trustee shall incur no liability or responsibility in respect of any such
matters. The Trustee shall not be responsible for insuring the Collateral or for
the payment of taxes, charges or assessments or discharging of Liens upon the
Collateral or otherwise as to the maintenance of the Collateral, except that if
the Trustee takes possession of any Collateral, the Trustee shall preserve the
Collateral in its possession.

(b) The Trustee shall not be required to ascertain or inquire as to the
performance by Navistar Financial of any of the covenants or agreements
contained herein or in any Secured Instrument or Indenture Obligation. Whenever
it is necessary, or in the reasonable opinion of the Trustee advisable, for the
Trustee to ascertain the amount of Secured Obligations then held by a

 

48



--------------------------------------------------------------------------------

Secured Party, the Trustee may rely on a certificate of such Secured Party as to
such amount and, if any such Secured Party shall not give such information to
the Trustee, it shall not be entitled to receive distributions hereunder until
it does so, in which case distributions shall be calculated by the Trustee
based, with respect to such Secured Party, on the list then most recently
delivered by Navistar Financial pursuant to Section 4.09 and the amount so
calculated to be distributable to such Secured Party shall be held in trust for
such Secured Party until such Secured Party has given such information to the
Trustee, whereupon the amount distributable to such Secured Party shall be
recalculated on the basis of such information and distributed to it.

(c) Notwithstanding any other provision of this Agreement, the Trustee, in its
individual capacity, shall not be personally liable for any action taken or
omitted to be taken by it in accordance with this Agreement except for its own
gross negligence or willful misconduct. Other than as expressly set forth in
this Agreement, nothing in this Agreement shall be construed to require the
Trustee to take any action which would cause it to become liable, in its
individual capacity, to any Person.

(d) The Trustee shall have the same rights under any Secured Instrument under
which it is a party in its own right as any other Secured Party thereunder and
may exercise such rights as though it were not the Trustee hereunder, and may
accept deposits from, lend money to, and generally engage in any kind of banking
or trust business with, Navistar Financial, International and the Parent as if
it were not the Trustee.

SECTION 7.03. Delegation of Duties. Subject to the first sentence of
Section 4.02(d) and subject to Section 4.07(h), the Trustee may execute any of
the trusts or powers hereof and perform any duty hereunder either directly or by
or through agents or attorneys-in-fact, who may include officers and employees
of Navistar Financial; provided that the Trustee shall directly hold all Pledged
Securities and other Instruments and Letters of Credit delivered hereunder. The
Trustee shall be entitled to advice of counsel concerning all matters pertaining
to such trusts, powers and duties. The Trustee shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it
without gross negligence or willful misconduct.

SECTION 7.04. Reliance by Trustee. (a) Whenever in the administration of this
Agreement, the Trustee shall deem it necessary or desirable that a factual
matter be proved or established in connection with the Trustee taking, suffering
or omitting any action hereunder, such matter (unless other evidence in respect
thereof is herein specifically prescribed) may be deemed to be conclusively
proved or established by a certificate of a Responsible Officer delivered to the
Trustee and not challenged by any Secured Party and such certificate shall be
full warrant to the Trustee for any action taken, suffered or omitted in
reliance thereon, subject, however, to the provisions of Section 7.05.

(b) The Trustee may consult with counsel, and any advice or an Opinion of
Counsel shall be full and complete authorization and protection in respect of
any action taken or suffered by it hereunder in accordance therewith. The
Trustee shall have the right at any time to seek instructions concerning the
administration of this Agreement from any court of competent jurisdiction.

(c) The Trustee may rely, and shall be fully protected in acting, upon any
resolution, statement, certificate, instrument, opinion, report, notice,
request, consent, order,

 

49



--------------------------------------------------------------------------------

bond or other paper or document which it has no reason to believe to be other
than genuine and to have been signed or presented by the proper party or parties
or, in the case of electronic transmissions, to have been sent by the proper
party or parties. Without limiting the generality of the immediately preceding
sentence, the Trustee may rely, and shall be fully protected in acting, upon the
information most recently delivered to the Trustee by Navistar Financial in
accordance with Section 4.09. In the absence of its gross negligence or willful
misconduct, the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Agreement.

(d) The Trustee shall not be under any obligation to exercise any of the rights
or powers vested in the Trustee by this Agreement at the request or direction of
the Required Secured Parties pursuant to this Agreement unless the Trustee shall
have been provided adequate security and indemnity against the costs, expenses
and liabilities which may be incurred by it in compliance with such request or
direction, including such reasonable advances as may be requested by the
Trustee.

(e) Upon any application or demand by Navistar Financial to the Trustee to take
or permit any action under any of the provisions of this Agreement, Navistar
Financial shall furnish to the Trustee a certificate of a Responsible Officer
stating that all conditions precedent, if any, provided for in this Agreement
relating to the proposed action have been complied with, and in the case of any
such application or demand as to which the furnishing of any document is
specifically required by any provision of this Agreement relating to such
particular application or demand, such additional document shall also be
furnished.

(f) Any Opinion of Counsel may be based, insofar as it relates to factual
matters, upon a certificate of a Responsible Officer or representations made by
a Responsible Officer in a writing filed with the Trustee.

SECTION 7.05. Limitations on Duties of Trustee. (a) Unless a Notice of
Acceleration is in effect, the Trustee shall be obligated to perform such duties
and only such duties as are specifically set forth in this Agreement, and no
implied covenants or obligations shall be read into this Agreement against the
Trustee. If and so long as a Notice of Acceleration is in effect, the Trustee
shall exercise the rights and powers vested in it by this Agreement, and shall
not be liable with respect to any action taken by it, or omitted to be taken by
it, in accordance with the direction of the Required Secured Parties or
directions given to the Trustee pursuant to Section 5.06(b).

(b) Except as herein otherwise expressly provided, the Trustee shall not be
under any obligation to take any action which is discretionary. The Trustee
shall make available for inspection and copying by each Lender and each
Indenture Trustee each certificate or other paper furnished to the Trustee by
Navistar Financial under or in respect of this Agreement or any of the
Collateral.

(c) Beyond the exercise of reasonable care in the custody and preservation
thereof, the Trustee shall have no duty as to any Collateral in its possession
or control or in the possession or control of any agent or bailee or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. The Trustee shall be deemed to have exercised
reasonable care in the custody of the Collateral in its possession if such items
are

 

50



--------------------------------------------------------------------------------

accorded treatment substantially equal to that which it accords its own
property, and shall not be liable or responsible for any loss or damage thereto,
or for any diminution in the value thereof, by reason of the act or omission of
any warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Trustee in good faith.

SECTION 7.06. Moneys to be Held in Trust. All moneys received by the Trustee
under or pursuant to any provision of this Agreement shall be held in trust for
the purposes for which they were paid or are held.

SECTION 7.07. Resignation and Removal of the Trustee. (a) The Trustee may at any
time, by giving written notice to Navistar Financial and the Secured Parties,
resign and be discharged of the responsibilities hereby created, such
resignation to become effective upon (i) the appointment of a successor Trustee,
(ii) the approval of such successor Trustee (evidenced in writing) by Navistar
Financial and the Administrative Agent (such approval not to be unreasonably
withheld), and (iii) the acceptance of such appointment by such successor
Trustee. If no successor Trustee shall be appointed and shall have accepted such
appointment within 45 days after the Trustee gives the aforesaid notice of
resignation, the Trustee shall, or any Secured Party may, apply to any court of
competent jurisdiction to appoint a successor Trustee to act until such time, if
any, as a successor Trustee shall have been appointed as above provided. Any
successor Trustee so appointed by such court shall immediately and without
further act be superseded by any successor Trustee appointed by Navistar
Financial and the Administrative Agent as provided above. So long as no Event of
Default has occurred and is continuing, Navistar Financial may at any time, upon
at least 10 days’ prior written notice, remove the Trustee and appoint a
successor Trustee with the approval of the Administrative Agent (such approval
not to be unreasonably withheld or delayed); provided that such successor
Trustee shall have accepted such appointment. If an Event of Default has
occurred and is continuing, the Administrative Agent may at any time, upon at
least 10 days’ prior written notice, remove the Trustee and appoint a successor
Trustee with the approval of Navistar Financial (such approval not to be
unreasonably withheld or delayed). Promptly upon receipt of such notice, the
Trustee shall inform the Secured Parties of the contents thereof. Any Trustee
shall be entitled to Trustee’s Fees to the extent incurred or arising, or
relating to events occurring, before such resignation or removal.

(b) If at any time the Trustee shall resign or be removed or otherwise become
incapable of acting, or if at any time a vacancy shall occur in the office of
the Trustee for any other cause, a successor Trustee may, so long as no Event of
Default has occurred and is continuing, be appointed by Navistar Financial with
the approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed); provided that if an Event of Default has occurred and is
continuing, a successor Trustee shall be appointed by the Administrative Agent
with the approval of Navistar Financial (such approval not to be unreasonably
withheld or delayed), and the powers, duties, authority and title of the
predecessor Trustee shall be terminated and cancelled without procuring the
resignation of such predecessor Trustee and without any formality (except as may
be required by applicable law) other than appointment and designation of a
successor Trustee in writing duly acknowledged and delivered to the predecessor
Trustee and Navistar Financial. Such appointment and designation shall be full
evidence of the right and authority to make the same and of all the facts
therein recited, and this Agreement shall vest in such successor Trustee,
without any further act, deed or conveyance, all the estates, properties,
rights, powers, trusts, duties, authority and title of its predecessor Trustee;
but such predecessor Trustee shall, nevertheless, on the written request of
Navistar Financial or

 

51



--------------------------------------------------------------------------------

the successor Trustee, execute and deliver an instrument transferring to such
successor Trustee all the estates, properties, rights, powers, trusts, duties,
authority and title of such predecessor Trustee hereunder and deliver all
Collateral held by it or its agents to such successor Trustee subject to the
payment of all unpaid Trustee’s Fees due and owing to the predecessor Trustee.
Should any deed, conveyance or other instrument in writing from Navistar
Financial be required by any successor Trustee for more fully and certainly
vesting in such successor Trustee the estates, properties, rights, powers,
trusts, duties, authority and title vested or intended to be vested in the
predecessor Trustee, any and all such deeds, conveyances and other instruments
in writing shall, on request of such successor Trustee, be executed,
acknowledged and delivered by Navistar Financial.

SECTION 7.08. Status of Successor Trustees. Every successor Trustee appointed
pursuant to Section 7.07 shall be a bank or trust company in good standing and
having power to act as Trustee hereunder, incorporated under the laws of the
United States of America or any State thereof or the District of Columbia and
having its principal corporate trust office within the 48 contiguous States and
shall also have capital, surplus and undivided profits of not less than
$250,000,000, if there be such an institution with such capital, surplus and
undivided profits willing, qualified and able to accept the trust hereunder upon
reasonable or customary terms.

SECTION 7.09. Merger of the Trustee. Any corporation into which the Trustee may
be merged, or with which it may be consolidated, or any corporation resulting
from any merger or consolidation to which the Trustee shall be a party, shall be
Trustee under this Agreement without the execution or filing of any paper or any
further act on the part of the parties hereto.

SECTION 7.10. Co-Trustee; Separate Trustees. (a) If at any time or times it
shall be necessary or prudent in order to conform to any law of any jurisdiction
in which any of the Collateral shall be located, or the Trustee shall be advised
by counsel, satisfactory to it, that it is necessary or prudent in the interest
of the Secured Parties, or the Required Secured Parties shall in writing so
request, or the Trustee shall deem it desirable for its own protection in the
performance of its duties hereunder, the Trustee and Navistar Financial shall,
following consultation with each other, execute and deliver all instruments and
agreements necessary or proper to constitute another bank or trust company, or
one or more Persons approved by the Trustee and Navistar Financial, either to
act as co-trustee or co-trustees (each a “co-trustee”) of all or any of the
Collateral, jointly with the Trustee, or to act as separate trustee or trustees
of any such property. If Navistar Financial shall not have joined in the
execution of such instruments and agreements within 10 days after it receives a
written request from the Trustee to do so, or if a Notice of Acceleration is in
effect, the Trustee may act under the foregoing provisions of this Section
without the concurrence of Navistar Financial. Navistar Financial hereby
appoints the Trustee as its agent and attorney to act for it under the foregoing
provisions of this Section in either of such contingencies.

(b) Every separate trustee and every co-trustee, other than any successor
Trustee appointed pursuant to Section 7.07, shall, to the extent permitted by
law, be appointed and act and be such, subject to the following provisions and
conditions:

(i) except as the Required Secured Parties may otherwise expressly direct in
writing, all rights, powers, duties and obligations conferred upon the Trustee
in respect of

 

52



--------------------------------------------------------------------------------

the custody and management of moneys, Marketable Securities and other securities
(including, without limitation, Pledged Securities) shall be exercised solely by
the Trustee or, if applicable, (x) any agent appointed pursuant to
Section 4.02(d) and (y) to the extent set forth in Section 4.07(a), the
Concentration Bank;

(ii) all rights, powers, duties and obligations conferred or imposed upon the
Trustee hereunder shall be conferred or imposed and exercised or performed by
the Trustee and such separate trustee or separate trustees or co-trustee or
co-trustees, jointly, as shall be provided in the instrument appointing such
separate trustee or separate trustees or co-trustee or co-trustees, except to
the extent that under any law of any jurisdiction in which any particular act or
acts are to be performed the Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations shall be exercised and performed by such separate trustee or
separate trustees or co-trustee or co-trustees;

(iii) no power given hereby to, or which it is provided herein may be exercised
by, any such co-trustee or co-trustees or separate trustee or separate trustees,
shall be exercised hereunder by such co-trustee or co-trustees or separate
trustee or separate trustees except jointly with, or with the consent in writing
of, the Trustee, anything contained herein to the contrary notwithstanding;

(iv) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder;

(v) each such separate trustee or co-trustee shall be entitled to the benefits
of Sections 7.12 and 7.13 to the same extent as if such Person were the Trustee
hereunder; and

(vi) following consultation with each other, Navistar Financial and the Trustee,
at any time by an instrument in writing executed by them jointly, may accept the
resignation of or remove any such separate trustee or co-trustee and, in that
case by an instrument in writing executed by them jointly, may appoint a
successor to such separate trustee or co-trustee, as the case may be, anything
contained herein to the contrary notwithstanding. If Navistar Financial shall
not have joined in the execution of any such instrument within 10 days after it
receives a written request from the Trustee to do so, or if a Notice of
Acceleration is in effect, the Trustee shall have the power to accept the
resignation of or remove any such separate trustee or co-trustee and to appoint
a successor without the concurrence of Navistar Financial. Navistar Financial
hereby appoints the Trustee its agent and attorney to act for it in such
connection in such contingency. If the Trustee shall have appointed a separate
trustee or separate trustees or co-trustee or co-trustees as above provided, the
Trustee may at any time, by an instrument in writing, accept the resignation of
or remove any such separate trustee or co-trustee and the successor to any such
separate trustee or co-trustee shall be appointed by Navistar Financial and the
Trustee, or by the Trustee alone pursuant to this Section.

SECTION 7.11. Treatment of Payee or Indorsee by Trustee; Representatives of
Secured Parties. (a) The Trustee may treat the registered holder or, if none,
the payee or indorsee of any promissory note or debenture referred to in any
Secured Instrument as the absolute owner thereof for all purposes and shall not
be affected by any notice to the contrary, whether such promissory note or
debenture shall be past due or not.

 

53



--------------------------------------------------------------------------------

(b) Any Person which shall be designated as the duly authorized representative
of one or more Secured Parties to act as such in connection with any matters
pertaining to this Agreement or the Collateral shall present to the Trustee such
documents, including, without limitation, Opinions of Counsel, as the Trustee
may reasonably require, in order to demonstrate to the Trustee the authority of
such Person to act as the representative of such Secured Parties.

SECTION 7.12. Compensation and Expenses. Navistar Financial shall pay to the
Trustee, from time to time promptly upon written demand (together with
appropriate backup documentation supporting such demand), (i) reasonable
compensation in the amounts agreed upon by Navistar Financial and the Trustee
(which shall not be limited by any provision of law in regard to compensation of
a trustee of an express trust unless such provision may not effectively be
waived) for its services hereunder and for administering the Trust Estate and
(ii) all of the reasonable fees, costs and expenses incurred by the Trustee
(including, without limitation, the reasonable fees and disbursements of its
counsel and such special counsel as the Trustee elects to retain, any fees,
costs and expenses arising pursuant to computer software license agreements and
any amounts payable by the Trustee to any of its agents, whether on account of
fees, indemnities or otherwise) (A) arising in connection with the preparation,
execution, delivery, modification, and termination of this Agreement or the
enforcement of any of the provisions hereof or (B) incurred or required to be
advanced in connection with the administration of the Trust Estate, the sale or
other disposition of Collateral hereunder and the preservation, protection or
defense of the Trustee’s rights hereunder and in and to the Collateral and the
Trust Estate.

SECTION 7.13. Indemnification. (a) Navistar Financial shall pay, and indemnify
and hold harmless the Trustee and its officers, directors, employees and agents
from and against, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any,
kind or nature whatsoever, unless arising from the gross negligence or willful
misconduct of the indemnitee, with respect to the execution, delivery,
enforcement, performance and administration of this Agreement by the Trustee or
any of its directors, officers, agents or employees. As security for such
payment and for the payment of all other Trustee’s Fees, the Trustee shall have
a Lien prior to all other Secured Parties upon all the Collateral; provided that
the foregoing is not intended to relieve Navistar Financial of its obligation to
pay Trustee’s Fees.

(b) Navistar Financial shall defend, indemnify, and hold harmless the Trustee
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs, or expenses of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way related to,
(w) the presence, disposal, release, or threatened release of any Hazardous
Materials which are on, from, or affecting the soil, water, vegetation,
buildings, personal property, persons, animals, or otherwise; (x) any personal
injury (including wrongful death) or property damage (real or personal) arising
out of or related to such Hazardous Materials; (y) any lawsuit brought or
threatened, settlement reached, or government order relating to such Hazardous
Materials, and/or (z) any violation of laws, orders, regulations, requirements
or demands of government authorities, which are based upon or in any way related
to such Hazardous Materials including, without limitation, attorney and
consultant fees and expenses, investigation and laboratory fees, court costs,
and litigation expenses. For purposes of

 

54



--------------------------------------------------------------------------------

this paragraph, “Hazardous Materials” includes, without limit, any flammable
explosives, radioactive materials, hazardous materials, hazardous wastes,
hazardous or toxic substances, or related materials defined in the U.S.
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. Sections 9601, et. seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 5108, et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. Sections 6901, et seq.),
and in the regulations adopted and publications promulgated pursuant thereto, or
any other Federal, state or local environmental law, ordinance, rule, or
regulation. The provisions of this paragraph shall be in addition to any and all
other obligations and liabilities that Navistar Financial may have to the
Trustee at common law, and shall survive the termination of this Agreement.

(c) In any suit, proceeding or action brought by the Trustee under or with
respect to the Collateral for any sum owing hereunder or to enforce any
provision hereof, Navistar Financial will save, indemnify and hold harmless the
Trustee, its agents, officers, directors and employees and the holders of
Secured Obligations from and against all expense, loss or damage suffered by
reason of any defense, setoff, counterclaim, recoupment or reduction of
liability whatsoever of the obligor thereunder, arising out of a breach by
Navistar Financial of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
obligor or its successors from Navistar Financial, and all such obligations of
Navistar Financial shall be and remain enforceable against and only against
Navistar Financial and shall not be enforceable against the Trustee, its agents
or employees or any other Secured Party.

In no event shall the Trustee be liable for any indirect, special, punitive or
consequential loss or damage of any kind whatsoever, including, but not limited
to, lost profits, even if the Trustee has been advised of the likelihood of such
loss or damage and regardless of the form of action.

In no event shall the Trustee be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond their
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Agreement.

The provisions of this Section 7.13 shall survive the termination of this
Agreement or the earlier resignation or removal of the Trustee.

ARTICLE VIII

RELEASE OF COLLATERAL

SECTION 8.01. Permitted Releases. Unless a Notice of Acceleration is in effect,
the Trustee may, at any time and from time to time prior to the termination of
the Trustee’s Security Interest and release of all Collateral pursuant to
Sections 8.02 and 8.03, release any portion of the Collateral with the prior
written consent of the Releasing Secured Parties; provided that the Trustee
shall have received a certificate of a Responsible Officer of Navistar Financial
to the effect that no default, or event or condition which with notice or lapse
of time or both would constitute a default, exists or, immediately after such
release, will exist

 

55



--------------------------------------------------------------------------------

with respect to any of the Indenture Obligations. Upon any release in accordance
with this Section 8.01, the Trustee will promptly, at Navistar Financial’s
written request and expense, execute and deliver to Navistar Financial such
documents as Navistar Financial shall reasonably request to evidence such
release.

SECTION 8.02. Conditions to Termination of Security Interest and Release of All
Collateral. The Trustee’s Security Interest shall terminate and all right, title
and interest of the Trustee in and to the Collateral shall terminate and shall
revert to Navistar Financial and its assigns upon the request of Navistar
Financial as provided in Section 8.03 if:

(a) no default, or event or condition which with notice or lapse of time or both
would constitute a default, exists or, immediately after such termination, will
exist with respect to any of the Indenture Obligations or any letter of credit
issued pursuant to Section 2.09 of the Credit Agreement;

(b) all principal of and interest on the Loans and all other amounts due under
the Credit Agreement shall have been paid in full or shall have been extended
(or refinanced) on an unsecured basis; and

(c) the Commitments of the Lenders under the Credit Agreement shall have
terminated (except to the extent that the relevant Lenders shall have agreed to
maintain such respective Commitments on an unsecured basis).

SECTION 8.03. Procedure for Termination and Release. (a) Upon satisfaction of
the conditions set forth in Section 8.02 necessary for terminating the Trustee’s
Security Interest in the Collateral, Navistar Financial may request the
termination of such security interest and the release of the Collateral by
delivering to the Trustee written notice (a “Collateral Release Notice”), signed
by a Responsible Officer of Navistar Financial. Such Collateral Release Notice
shall certify that the conditions for release set forth in Section 8.02 have
been satisfied. Promptly upon receiving a Collateral Release Notice, the Trustee
shall mail a copy thereof (and of the accompanying accountants’ certificate, if
any) to each Secured Party.

(b) Upon the termination of the Trustee’s Security Interest and the release of
the Collateral, the Trustee will promptly, at Navistar Financial’s written
request and expense, (i) execute and deliver to Navistar Financial such
documents as Navistar Financial or its assigns shall reasonably request to
evidence the termination of such security interest or the release of the
Collateral and (ii) deliver or cause to be delivered to Navistar Financial, all
property of Navistar Financial then held by the Trustee, any co-trustee or any
of their respective agents. Any release of Collateral shall be without prejudice
to the rights of the Trustee or any successor Trustee to charge and be
reimbursed for any expenditures which it may thereafter incur in connection
herewith.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. Unless otherwise specified in this Agreement, all
notices, requests, demands, consents or other communications given to Navistar
Financial, the Trustee or any Secured Party shall be given in writing (including
by pdf, e-mail or other

 

56



--------------------------------------------------------------------------------

electronic delivery) and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of
electronic delivery, when received, addressed (i) if to Navistar Financial or
the Trustee, to such party at its address or e-mail address specified on the
signature pages hereof or any other address or e-mail address which such party
shall have specified for the purpose of communications hereunder, by notice in
writing to the party sending such communication or (ii) if to any Secured Party,
to it at its address or e-mail address specified from time to time by it or in
the list provided by Navistar Financial to the Trustee pursuant to Section 4.09;
provided that any notice, request or demand to or upon the Trustee shall not be
effective until received.

SECTION 9.02. No Waivers. No failure on the part of the Trustee, any co-trustee,
any separate trustee or any Secured Party to exercise, no course of dealing with
respect to, and no delay in exercising, any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

SECTION 9.03. Amendments, Supplements and Waivers. (a) With the consent of the
Required Secured Parties, the Trustee and Navistar Financial may, from time to
time, enter into written agreements supplemental hereto for the purpose of
adding any provisions to this Agreement, waiving any provisions hereof or
changing in any manner the rights of the Trustee, the Secured Parties, the
holders of Secured Obligations or Navistar Financial hereunder; provided that no
such supplemental agreement shall (i) amend, modify or waive any provision of
this subsection (a) without the consent of each Secured Party, (ii) change the
definition of “Required Secured Parties” or the definition of “Required Lenders”
incorporated by reference therein, or change the definition of “Releasing
Secured Parties” without the consent of each Secured Party adversely affected
thereby, (iii) amend, modify or waive any provision of this Agreement which
requires the consent of all of the Releasing Secured Parties without the consent
of all of the Releasing Secured Parties, (iv) amend, modify or waive any
provision of Section 6.04 or the definition of “Secured Obligations” without the
consent of (x) each Secured Party whose rights would be adversely affected
thereby and (y) each Indenture Trustee of a Debt Indenture under which rights to
equal and ratable security would be adversely affected thereby, or (v) amend,
modify or waive any provision of Article VII hereof or alter the duties or
obligations of the Trustee hereunder without the consent of the Trustee. Any
such supplemental agreement shall be binding upon Navistar Financial, the
Secured Parties, the holders of Secured Obligations, the Trustee and their
respective successors. The Trustee shall not enter into any such supplemental
agreement unless it shall have received an Opinion of Counsel to the effect that
such supplemental agreement will not result in a breach of any provision or
covenant contained in any Debt Indenture which requires the securing of the
indebtedness outstanding thereunder equally and ratably with other obligations
or indebtedness of Navistar Financial.

(b) Without the consent of any Secured Party, the Trustee and Navistar
Financial, at any time and from time to time, may enter into one or more
agreements supplemental hereto, in form satisfactory to the Trustee, (i) to add
to the covenants of Navistar Financial for the benefit of the Secured Parties or
to surrender any right or power herein conferred upon Navistar Financial,
(ii) to mortgage or pledge to the Trustee, or grant a security interest in favor
of the Trustee in, any property or assets as additional security for the Secured
Obligations, or (iii) to cure any ambiguity, to correct or supplement any
provision herein which may be defective or

 

57



--------------------------------------------------------------------------------

inconsistent with any other provision herein, or to make any other provision
with respect to matters or questions arising hereunder which shall not be
inconsistent with any provision hereof; provided that any such action
contemplated by this clause (iii) shall not adversely affect the interests of
the Secured Parties.

SECTION 9.04. Headings. The table of contents and the headings of Articles and
Sections have been included herein for convenience only and should not be
considered in interpreting this Agreement.

SECTION 9.05. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall not invalidate the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 9.06. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and shall inure to the
benefit of each of the Secured Parties and their respective successors and
permitted assigns and nothing herein is intended or shall be construed to give
any other Person any right, remedy or claim under, to or in respect of this
Agreement or any Collateral.

SECTION 9.07. Currency Conversions. In calculating the amount of Secured
Obligations for any purpose hereunder, including, without limitation, voting or
distribution purposes, the amount of any Secured Obligation which is denominated
in a currency other than Dollars shall be converted into Dollars at the spot
rate of exchange in London that appears on the display page, applicable to such
currency, on the Reuters System (or other such page as may replace such page on
such service for the purpose of displaying the spot rate of exchange in London)
for the conversion of such currency into Dollars; provided that if at any time
there shall no longer exist such a page on such service, the spot rate of
exchange shall be determined by reference to another similar rate publishing
service selected by the Administrative Agent and if no such similar rate
publishing service is available, by reference to the published rate of the
Administrative Agent in effect at such date for similar commercial transactions.

SECTION 9.08. Governing Law. This Agreement and the rights and obligations of
the parties under this Agreement shall be governed by and construed in
accordance with the laws of the State of New York, except as otherwise required
by mandatory provisions of law.

SECTION 9.09. Submission to Jurisdiction. Navistar Financial and the Trustee
each irrevocably consent and agree that any legal action, suit or proceeding
against it with respect to its obligations, liabilities or any other matter
arising out of or in connection with this Agreement or the transactions
contemplated hereby shall be brought in the courts of the State of New York or
the courts of the United States located in the Borough of Manhattan, New York,
New York.

SECTION 9.10. Waiver of Jury Trial. NAVISTAR FINANCIAL AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

58



--------------------------------------------------------------------------------

SECTION 9.11. Counterparts; Integration. This Agreement may be signed in any
number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by e-mail or other electronic delivery shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement constitutes the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement amends and restates in its entirety the terms and provisions of the
Amended Security, Pledge and Trust Agreement, dated as of July 1, 2005, between
Navistar Financial and Deutsche Bank Trust Company Americas, as trustee, and
supersedes and replaces the terms thereof in their entirety.

SECTION 9.12. Termination. This Agreement shall terminate when the security
interest granted hereunder has terminated and all the Collateral has been
released; provided that the provisions of Sections 4.10, 4.11, 7.12 and 7.13
shall not be affected by any such termination.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

NAVISTAR FINANCIAL CORPORATION By  

/s/ Anthony Aiello

Name:   Anthony Aiello Title:   Vice President and Treasurer

Address for notices:

2701 Navistar Drive

Lisle, IL 60532

Attention: Treasurer

Email: Anthony.Aiello@Navistar.com

 

Copies of notices should be sent to each of the following:

 

Navistar Financial Corporation

2701 Navistar Drive

Lisle, IL 60532

Attention: General Counsel

Email: Steven.Covey@Navistar.com

 

Paul Hastings LLP

71 S. Wacker Drive, 45th Floor

Chicago, IL 60606

Attention: Maureen Sweeney

Email: maureensweeney@paulhastings.com

 

Signature Page to the Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By  

/s/ Irina Golovashchuk

Name:   Irina Golovashchuk Title:   Vice President By  

/s/ Debra A. Schwalb

Name:   Debra A. Schwalb Title:   Vice President

Deutsche Bank Trust Company Americas

By Deutsche Bank Trust Company Americas

100 Plaza One, 6th Floor, MS 0699

Jersey City, NJ 07311-3901

 

Signature Page to the Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

STATE OF ILLINOIS   )         :    ss:    COUNTY OF COOK   )      

On the      day of             , 2016 before me personally came Anthony Aiello
and, to me personally known and known to me to be the persons described in and
who executed the foregoing instrument as Vice President and Treasurer of
NAVISTAR FINANCIAL CORPORATION, who, being by me duly sworn, did depose and say
that he resides at                                          
                    ; that he is Vice President and Treasurer of NAVISTAR
FINANCIAL CORPORATION, one of the corporations described in and which executed
the foregoing instrument; that said instrument was signed and sealed on behalf
of said corporation by order of its Board of Directors; that he signed his name
thereto by like order; and that he acknowledged said instrument to be the free
act and deed of said corporation.

 

   

 

[NOTARIAL SEAL]

    My commission expires:    

 

Signature Page to the Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

STATE OF NEW YORK    )          :    ss:    COUNTY OF NEW YORK    )      

On the      day of             , 2016 before me personally came
                                          and                     
                    , to me personally known and known to me to be the persons
described in and who executed the foregoing instrument as                     
                     and                                          ,
respectively, of DEUTSCHE BANK TRUST COMPANY AMERICAS, who, being by me duly
sworn, did depose and say that they reside at                     
                     and                                          ,
respectively; that they are                                           and
                                         , respectively, of DEUTSCHE BANK TRUST
COMPANY AMERICAS, one of the corporations described in and which executed the
foregoing instrument; that said instrument was signed and sealed on behalf of
said corporation by order of its Board of Directors; that he signed his name
thereto by like order; and that he acknowledged said instrument to be the free
act and deed of said corporation.

 

   

 

[NOTARIAL SEAL]     My commission expires:    

 

Signature Page to the Second Amended and Restated Security Agreement



--------------------------------------------------------------------------------

SCHEDULE A

PERMITTED RECEIVABLES SALE AGREEMENTS

Navistar Financial Dealer Note Master Owner Trust II

 

1. Purchase Agreement, dated November 2, 2011, by and between Navistar Financial
and NFSC.

 

2. Series 2012-VFN Indenture Supplement dated as of August 29, 2012 to Indenture
dated as of November 2, 2011.

 

3. Series 2014-1 Indenture Supplement dated as of November 5, 2014 to Indenture
dated as of November 2, 2011.

 

4. Series 2015-1 Indenture Supplement dated as of July 24, 2015 to Indenture
dated as of November 2, 2011.

TRAC Retail Accounts Receivable Sales Agreement

 

5. Receivable Sales Agreement dated as of May 23, 2014, between Navistar
Financial, as Transferor, and Truck Retail Accounts Corporation, as Transferee.

ITLC Lease Purchase Agreement

 

6. ITLC Lease Purchase Agreement, dated as of June 30, 2004, between Navistar
Financial and International Truck Leasing Corp.



--------------------------------------------------------------------------------

SCHEDULE B

LIST OF COLLECTION BANKS, LOCK-BOXES,

SUSPENSE ACCOUNTS AND COLLECTION ACCOUNTS

 

* Indicates UCC Deposit Account

 

COLLECTION BANK

AND ADDRESS

 

LOCK-BOXES

  

SUSPENSE

ACCOUNTS

  

COLLECTION

ACCOUNTS

Bank of America Corporation

231 S. LaSalle St.

Chicago, IL 60697

  No. *******   

Harco Leasing Account

No. *******

     No. *******   

Retail Suspense Account

No. *******

     No. *******   

Wholesale Suspense Account

No. *******

          

Dealer ACH Receipts

Acct. No. *******

JPMorgan Chase Bank, N.A.

611 Woodward Ave.

Mll-8033

Detroit, MI 48226

       

Foreign Collections

Account

(Export Receivables)

Acct. No. *******

       

UTC Collections Account

Acct. No. *******



--------------------------------------------------------------------------------

SCHEDULE C

LIST OF PROCEEDS

ACCOUNT BANKS AND PROCEEDS DEPOSIT ACCOUNTS

 

* Indicates that such Deposit Account will be a UCC Deposit Account upon
execution and delivery of an account control agreement pursuant to
Section 4.07(e).

 

PROCEEDS ACCOUNT BANK

AND ADDRESS

  

PROCEEDS

DEPOSIT ACCOUNT

JPMorgan Chase Bank, N.A.    No. ************ 140 E. 45th Street    New York, NY
10017   



--------------------------------------------------------------------------------

SCHEDULE D

PROCEEDS ALLOCATION ACCOUNT

 

* Indicates that such Deposit Account will be a UCC Deposit Account upon
execution and delivery of an account control agreement pursuant to
Section 4.07(i).

 

CONCENTRATION BANK

AND ADDRESS

  

PROCEEDS

ALLOCATION ACCOUNT

JPMorgan Chase Bank, N.A.    No. ************ 140 E. 45th Street    New York, NY
10017   



--------------------------------------------------------------------------------

SCHEDULE E

SUBSIDIARIES AND CAPITALIZATION

 

   

Subsidiary

  

Outstanding share

information

   Percent Pledged 1.   Navistar Financial Retail Receivables Corporation, a
Delaware corporation    1,000 shares of common stock, par value $1.00 per share
   100% 2.   Navistar Financial Securities Corporation, a Delaware corporation
   1,000 shares of common stock, par value $1.00 per share    100% 3.   Truck
Retail Accounts Corporation, a Delaware corporation    1,000 shares of common
stock, par value $0.01 per share    100% 4.   International Truck Leasing
Corporation, a Delaware corporation    1,000 shares of common stock, par value
$0.01 per share    100% 5.   Navistar Leasing Services Corporation, a Delaware
corporation    13,618 shares of common stock, par value $100.00 per share   
100% 6.   Navistar Financial Fleet Funding Corp., a Delaware corporation   
1,000 shares of common stock, par value $0.01 per share    100%



--------------------------------------------------------------------------------

SCHEDULE F

INSTRUMENTS

 

A. Subsidiary Notes

Navistar Leasing Services Corporation (formerly known as Harco Leasing Company,
Inc.) Second Amended and Restated Grid Note in the Amount of $200,000,000

Navistar Financial Securities Corporation Promissory Note in the amount of
$25,000,000

Navistar Financial Retail Receivables Corporation Revolving Note

Navistar Financial Securities Corporation Master Revolving Note

International Truck Leasing Corp. Revolving Note

Truck Retail Accounts Corporation Subordinated Note

Navistar Financial Fleet Funding Corp. Revolving Note

 

B. Stock Certificates

Stock certificate number 1 for 1,000 shares of common stock of Navistar
Financial Retail Receivables Corporation, held by Navistar Financial

Stock certificate number 2 for 1,000 shares of common stock of Navistar
Financial Securities Corporation, held by Navistar Financial

Stock certificate number C-1 for 1,000 shares of common stock of Truck Retail
Accounts Corporation, held by Navistar Financial

Stock certificate number 1 for 1,000 shares of common stock of International
Truck Leasing Corporation, held by Navistar Financial

Stock certificate number 34 for 13,615 shares of the capital stock of Navistar
Leasing Services Corporation (formerly known as Harco Leasing Company, Inc.),
held by Navistar Financial (formerly known as International Harvester Credit
Corporation)

Stock certificate number 35 for 3 shares of the capital stock of Navistar
Leasing Services Corporation (formerly known as Harco Leasing Company, Inc.),
held by Navistar Finnacial (formerly known as International Harvester Credit
Corporation)

Stock certificate number 1 for 1,000 shares of common stock of Navistar
Financial Fleet Funding Corp., held by Navistar Financial



--------------------------------------------------------------------------------

C. Other Instruments

Navistar Financial Dealer Note Master Owner Trust II Certificate

Navistar Financial Dealer Note Master Owner Trust II Second Amended and Restated
Master Revolving Note

Used Truck Financing Secured Note, dated as of July 23, 2014, between Navistar
Financial and International, as amended by Amendment No. 1 to Used Truck
Financing Secured Note, entered into as of January 29, 2015, and Amendment No. 2
to Used Truck Financing Secured Note, entered into as of March 28, 2016

Amended and Restated Master Note, dated May 20, 2016, and issued by
International Truck and Engine Corporation Cayman Islands Holding Company, a
company organized in the Cayman Islands

Master Note, dated October 4, 2013, and issued by International Truck and Engine
Corporation Cayman Islands Holding Company, a company organized in the Cayman
Islands, as amended by the First Amendment to Intercompany Revolving Loan
Agreement and Master Note, made as of October 24, 2014, and the Second Amendment
to Intercompany Revolving Loan Agreement and Master Note, made as of February 1,
2016



--------------------------------------------------------------------------------

EXHIBIT A

PERFECTION CERTIFICATE

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT B

CONFIRMATION

 

To: Deutsche Bank Trust Company Americas, as Trustee

Navistar Financial Corporation

 

Re: Purchase for the Account of Deutsche Bank Trust Company Americas,

as Trustee, of the marketable securities indicated below

Account Number:                 

Dear Sir or Madam:

Reference is made to the Second Amended and Restated Security, Pledge and Trust
Agreement dated as of May 27, 2016 (as the same may be amended from time to
time, the “Agreement”) between Navistar Financial Corporation (with its
successors, “Navistar Financial”) and Deutsche Bank Trust Company Americas, as
trustee (with its successors in such capacity, the “Trustee”). Terms defined in
the Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

We hereby confirm that we have purchased for the account of the Trustee the
marketable securities identified on Schedule I hereto as to which ownership or
the existence of a security interest is evidenced by entries on the books of a
“securities intermediary” (as defined in the UCC), custodian or other entity. In
addition, we hereby confirm that (a) we are a Permitted Financial Intermediary
for purposes of the Agreement and the above-referenced purchase, (b) we have
made such purchase through the above-referenced Securities Account of the
Trustee, (c) we have made appropriate entries on our books to identify such
marketable securities as being held for the Trustee, (d) we have received a copy
of the Agreement executed by Navistar Financial and the Trustee and (e) such
marketable securities [consist of direct obligations of the United States held
in book-entry form at the Federal Reserve Bank of New York] [consist of specific
certificated securities in our possession] [constitute or are part of a fungible
bulk of “certificated securities” (as defined in the UCC) in our possession or
of “uncertificated securities” (as so defined) registered in our name]
[constitute or are part of a fungible bulk of “securities” (as defined in the
UCC) shown on our account on the books of another “securities intermediary” (as
so defined)].1

We agree as follows with respect to the above-referenced marketable securities:
(a) we will have no right of compensation from any Person other than Navistar
Financial; (b) we will look solely to Navistar Financial for payment of our
expenses and charges, if any, in connection with any marketable securities held
for the account of the Trustee or in connection with following the Trustee’s
instructions with regard thereto; (c) such marketable securities will be
maintained free and clear of all Liens in our favor or in favor of anyone
claiming by, through or under us; and (d) if certificates shall at any time be
issued to us with regard to such marketable securities, we shall hold such
certificates as the Trustee’s bailee and agent.

 

 

1 

Insert one of the four bracketed clauses, as appropriate.



--------------------------------------------------------------------------------

This Confirmation shall be governed by and construed in accordance with the laws
of the State of New York.

 

Very truly yours, (Permitted Financial Intermediary) By:  

 

Title:  



--------------------------------------------------------------------------------

SCHEDULE I